 

Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT

This FIRST AMENDMENT, dated as of August 23, 2016 (this “Agreement”), to the
SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 4, 2015 (the
“Existing Credit Agreement”), among SCIENCE APPLICATIONS INTERNATIONAL
CORPORATION, a Delaware corporation (the “Borrower”), the lenders party thereto
and CITIBANK, N.A., as Administrative Agent and Collateral Agent (the
“Administrative Agent”) (capitalized terms used but not defined herein having
the meaning provided in the Existing Credit Agreement).  Citibank, N.A., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, PNC Capital Markets LLC, SunTrust
Robinson Humphrey, Inc., US Bank National Association and Wells Fargo Bank,
National Association, have been appointed to act as joint lead arrangers and
joint bookrunner in connection with this Agreement (in such capacities, the
“Arrangers”).

W I T N E S S E T H

WHEREAS, pursuant to the Existing Credit Agreement, the Existing Term Lenders
(as defined below) have made Term Advances to the Borrower, the Existing Tranche
B Incremental Lenders (as defined below) have made Tranche B Incremental Loans
to the Borrower and the Existing Revolving Credit Lenders (as defined below)
have extended credit to the Borrower in the form of Revolving Credit
Commitments, in each case, on the terms and subject to the conditions set forth
therein;

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended (as so amended, the “Amended Credit Agreement”), to provide for, among
other things:

 

(a)

the extension of the maturity date of the Term Advances outstanding immediately
prior to the First Amendment Effective Date (as defined below) (the “Existing
Term Advances”) to the date that is five years after the First Amendment
Effective Date (and, to the extent any additional Term Advances are made after
the First Amendment Effective Date, the maturity date of such Term Advances
shall be the date that is five years after the First Amendment Effective Date);

 

(b)

the extension of the Termination Date of the Revolving Credit Commitments
(including the Revolving Credit Commitments outstanding immediately prior to the
First Amendment Effective Date (the “Existing Revolving Credit Commitments”))
and the maturity date of any Revolving Credit Advances (including any such
advances that may be outstanding immediately prior to the First Amendment
Effective Date (the “Existing Revolving Credit Advances”)), in each case to the
date that is five years after the First Amendment Effective Date;

 

--------------------------------------------------------------------------------

- 2 -

 

 

(c)

the reduction of the interest margin for the Tranche B Incremental Loans
(including the Tranche B Incremental Loans outstanding immediately prior to the
First Amendment Effective Date (the “Existing Tranche B Incremental Loans”)),
the Term Advances (including the Existing Term Advances) and any Revolving
Credit Advances; and  

 

(d)

the modification of certain covenants and other provisions, as reflected herein;

WHEREAS, (x) each lender holding Existing Term Advances (each, an “Existing Term
Lender”) and each lender holding Existing Revolving Credit Commitments (each, an
“Existing Revolving Credit Lender”) that executes and delivers a signature page
to this Agreement as a “Continuing Lender” (each, a “Continuing Term Lender” or
“Continuing Revolving Credit Lender”, respectively) at or prior to 5:00 p.m.,
New York City time, on August 17, 2016 (the “Pro Rata Signing Date and Time”)
and (y) and each lender holding Existing Tranche B Incremental Loans (each, an
“Existing Tranche B Incremental Lender”) that executes and delivers a signature
page to this Agreement as a “Continuing Lender” (each, a “Continuing Tranche B
Incremental Lender”, and together with the Continuing Term Lenders and the
Continuing Revolving Credit Lenders, the “Continuing Lenders”) at or prior to
5:00 p.m., New York City time, on August 15, 2016 (the “TLB Signing Date and
Time”) will, in each case, have agreed to the terms of this Agreement upon the
effectiveness of this Agreement on the First Amendment Effective Date.  Each
Existing Term Lender, Existing Tranche B Incremental Lender and Existing
Revolving Credit Lender that does not execute and deliver a signature page to
this Agreement at or prior to the Pro Rata Signing Date and Time or the TLB
Signing Date and Time, as applicable (each, a “Departing Term Lender”,
“Departing Tranche B Incremental Lender” or “Departing Revolving Credit Lender”,
respectively), will be deemed not to have agreed to this Agreement, and will be
subject to the mandatory assignment provisions of Section 2.18(b) of the Amended
Credit Agreement upon the effectiveness of this Agreement on the First Amendment
Effective Date (it being understood that the interests, rights and obligations
of the Departing Term Lenders, the Departing Tranche B Incremental Lenders and
the Departing Revolving Credit Lenders under the Loan Documents will be assumed
by the applicable financial institutions set forth on Schedule I hereto under
the caption “New Term Lenders”, “New Tranche B Incremental Lender” or “New
Revolving Credit Lenders”, respectively (each, a “New Lender”), in each case in
accordance with Section 2.18(b) of the Amended Credit Agreement and Section 2
hereof); and

WHEREAS, in accordance with Section 2.23(b) of the Existing Credit Agreement,
the Borrower has requested that the financial institutions set forth on Schedule
II hereto (the “Additional 2016 Term Lenders”) make Incremental Term Advances in
the form of additional Term Advances in an aggregate principal amount equal to
$131,591,437.50 (the “Additional 2016 Term Advances”) which shall become part of
the existing Class of Term Advances (after giving effect to the amendments
thereto effected hereby), and in connection therewith, the Borrower has
requested, and Administrative Agent, Collateral Agent and the Additional 2016
Term Lenders have agreed, to modify certain terms and provisions of the Existing
Credit Agreement on the terms and subject to the conditions contained in this
Agreement in accordance with Section 2.23(b)(iv) of the Existing Credit
Agreement.  For the avoidance of doubt, the Additional 2016 Term Advances shall
not be Specified Incremental Tranche A Advances.

 

--------------------------------------------------------------------------------

- 3 -

 

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Amendment of the Existing Credit Agreement.  Effective as of the
First Amendment Effective Date, the Existing Credit Agreement is hereby amended
as follows:

(a) The following definitions are added in the appropriate alphabetical order to
Section 1.01 of the Existing Credit Agreement:

“Additional 2016 Term Advances” means the additional Term Advances (which shall
be implemented as an increase to the Term Facility and shall have identical
terms as the other Term Advances after giving effect to the First Amendment)
made by the Additional 2016 Term Lenders to the Borrower pursuant to the First
Amendment.  The aggregate principal amount of the Additional 2016 Term Advances
as of the First Amendment Effective Date is $131,591,437.50.

“Additional 2016 Term Commitment” means as to any Additional 2016 Term Lender,
the Dollar amount set forth opposite such Lender’s name on Schedule II of the
First Amendment as such Lender’s “Additional 2016 Term Commitment”, which
Additional 2016 Term Commitment shall automatically terminate upon the earlier
to occur of (x) the initial funding of the Additional 2016 Term Advances on the
First Amendment Effective Date and (y) 11:59 p.m., New York City time, on August
23, 2016.

“Additional 2016 Term Lender” means, at any time, each Lender with an Additional
2016 Term Commitment or an outstanding Additional 2016 Term Advance.

“Available Amount Basket” means, at any time of determination (any such time,
the applicable “Reference Time”), an amount equal to, without duplication:

(x) the sum of:

(i) $70,000,000; plus

(ii) the Borrower’s Aggregate Excess Cash Flow Share; plus

(iii) the Net Cash Proceeds of any Qualified Equity Issuance received by the
Borrower after the First Amendment Effective Date and prior to the Reference
Time and at such time Not Otherwise Applied; plus

(iv) the Net Cash Proceeds of any Indebtedness of the Borrower or any Subsidiary
of the Borrower owed or issued to any Person (other than the Borrower or any
Subsidiary of the Borrower) that has been incurred or issued after the First
Amendment Effective Date and prior to the Reference Time and subsequently
exchanged or converted into a Qualified Equity Issuance and at such time Not
Otherwise Applied; plus  

(v) the aggregate amount of cash and Cash Equivalents received by the Borrower
or any of its Subsidiaries from any sale of any Investment (other than to the
Borrower or any Subsidiary of the Borrower) and cash and Cash

 

--------------------------------------------------------------------------------

- 4 -

 

Equivalent returns, profits, distributions and similar amounts received by the
Borrower or any Subsidiary of the Borrower on Investments, in each case (A)
solely with respect to Investments made in a Person that is not the Borrower or
any Subsidiary of the Borrower using the Available Amount Basket and (B) to the
extent (1) not already included in Consolidated Net Income, (2) not in excess of
the original Investment made using the Available Amount Basket and (3) at such
time Not Otherwise Applied;

minus:

(y) all or any portion of the Available Amount Basket that has been applied
prior to the Reference Time to make Investments, Restricted Payments or
prepayments, redemptions, purchases, defeasements or other satisfactions of
Junior Financing prior to the scheduled maturity thereof.

“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Borrower’s Aggregate Excess Cash Flow Share” means, as of any Reference Time
and with respect to each fiscal year of the Borrower for which a compliance
certificate has been delivered pursuant to Section 5.01(i)(i) as of such
Reference Time (commencing with the fiscal year ending on or about February 3,
2017), an aggregate amount (in no event less than zero) equal to the sum, for
each such fiscal year, of (i) the Borrower’s Retained Percentage for such fiscal
year multiplied by (ii) Excess Cash Flow for such fiscal year.

“Borrower’s Retained Percentage” means, with respect to any fiscal year of the
Borrower, (a) 100% minus (b) the Excess Cash Flow Percentage with respect to
such fiscal year.

“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Equity Interests that are not Disqualified Equity Interests and cash
in lieu of fractional shares of such Equity Interests), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other accrued and payable Obligations), (b) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests that do not constitute Disqualified Equity

 

--------------------------------------------------------------------------------

- 5 -

 

Interests and cash in lieu of fractional shares of such Equity Interests and
except as a result of a change of control or asset sale so long as any rights of
the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
accrued and payable Obligations), in whole or in part, (c) requires scheduled
cash payments of dividends or (d) is or becomes convertible into or exchangeable
for Indebtedness or any other Equity Interests that would constitute
Disqualified Equity Interests, in the case of clauses (a) through (d), prior to
the date that is 91 days after the latest maturity or expiration date applicable
to any Term Advance, Tranche B Incremental Loan, Revolving Credit Advance,
Revolving Credit Commitment or Incremental Advance that is outstanding at any
date of determination.  Notwithstanding the preceding sentence, (A) if such
Equity Interest is issued pursuant to any plan for the benefit of directors,
officers, employees, members of management, managers or consultants or by any
such plan to such directors, officers, employees, members of management,
managers or consultants, in each case in the Ordinary Course of Business of the
Borrower or its Subsidiaries, such Equity Interest shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the issuer thereof in order to satisfy applicable statutory or
regulatory obligations, and (B) no Equity Interest held by any future, present
or former employee, director, officer, manager, member of management or
consultant (or their respective Affiliates or immediate family members) of the
Borrower (or any Subsidiary of the Borrower) shall be considered a Disqualified
Equity Interest because such Equity Interest is redeemable or subject to
repurchase pursuant to any management equity subscription agreement, stock
option, stock appreciation right or other stock award agreement, stock ownership
plan, put agreement, stockholder agreement or similar agreement that may be in
effect from time to time.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

--------------------------------------------------------------------------------

- 6 -

 

“First Amendment” shall mean that certain First Amendment to the Second Amended
and Restated Credit Agreement, dated as of the First Amendment Effective Date,
among the Borrower, the Continuing Lenders, the New Lenders, the Additional 2016
Term Lenders, the Administrative Agent and each Issuing Bank.

“First Amendment Effective Date” means August 23, 2016.

“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or event or of the Available Amount Basket that is proposed to be applied to a
particular use or transaction, that such amount (a) was not required to prepay
Loans under Section 2.10(b) and (b) has not previously been (and is not
simultaneously being) applied to anything other than such particular use or
transaction.

“Qualified Equity Issuance” means any issuance of Equity Interests (other than
any Disqualified Equity Interests) by the Borrower (but excluding any issuances
of Equity Interests to any Subsidiary of the Borrower).

“Reference Time” has the meaning specified in the definition of Available Amount
Basket.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

--------------------------------------------------------------------------------

- 7 -

 

(b) The definition of “Applicable Margin” is hereby amended and restated in its
entirety to read as follows:

““Applicable Margin” means, as of any date, (a) with respect to Tranche B
Incremental Loans, (i) for any day up to (but excluding) the  First Amendment
Effective Date, (x) for such Loans in the form of Eurocurrency Rate Advances,
3.00% per annum and (y) for such Loans in the form of Base Rate Advances, 2.00%
per annum, and (ii) for any day from (and including) the First Amendment
Effective Date and thereafter, (x) for such Loans in the form of Eurocurrency
Rate Advances, 2.50% per annum and (y) for such Loans in the form of Base Rate
Advances, 1.50% per annum, and (b) with respect to any Term Advance or Revolving
Credit Advance, (i) for any day up to (but excluding) the First Amendment
Effective Date, a percentage per annum determined by reference to the Leverage
Ratio at the end of the most recent fiscal quarter of the Borrower as set forth
below:

 

Leverage Ratio

 

Applicable

Margin for

Eurocurrency

Rate

Advances

 

 

Applicable

Margin for

Base Rate

Advances

 

 

 

 

 

Level 1

< 1.50:1.00

 

 

1.500

%

 

 

0.500

%

Level 2

< 2.00:1.00 but ≥ 1.50:1.00

 

 

1.750

%

 

 

0.750

%

Level 3

< 2.50:1.00 but ≥ 2.00:1.00

 

 

2.250

%

 

 

1.250

%

Level 4

≥ 2.50:1.00

 

 

2.750

%

 

 

1.750

%

 

and (ii) for any day from (and including) the First Amendment Effective Date and
thereafter, a percentage per annum determined by reference to the Leverage Ratio
at the end of the most recent fiscal quarter of the Borrower as set forth below:

 

Leverage Ratio

 

 

 

 

 

Applicable

Margin for

Eurocurrency

Rate

Advances

 

 

 

 

 

 

 

Applicable

Margin for

Base Rate

Advances

 

Level 1

< 1.50:1.00

 

 

1.500

%

 

 

0.500

%

Level 2

< 2.00:1.00 but ≥ 1.50:1.00

 

 

1.750

%

 

 

0.750

%

Level 3

< 3.00:1.00 but ≥ 2.00:1.00

 

 

2.000

%

 

 

1.000

%

Level 4

≥ 3.00:1.00

 

 

2.250

%

 

 

1.250

%

 

 

--------------------------------------------------------------------------------

- 8 -

 

The Leverage Ratio shall be determined on the basis of the most recent
certificate of the Borrower to be delivered pursuant to Section 5.01(i) for the
most recently ended fiscal quarter or fiscal year and any change in the Leverage
Ratio shall be effective one Business Day after the date on which the Agent
receives such certificate; provided, that for so long as the Borrower has not
delivered such certificate when due pursuant to Section 5.01(i), the Leverage
Ratio shall be deemed to be at Level 4 until the respective certificate is
delivered to the Agent.”

(c) The definition of “Applicable Percentage” is hereby amended and restated in
its entirety to read as follows:

““Applicable Percentage” means, as of any date, (x) for any day up to (but
excluding) the First Amendment Effective Date, a percentage per annum determined
by reference to the Leverage Ratio at the end of the most recent fiscal quarter
of the Borrower as set forth below:

 

Leverage Ratio

 

Applicable

Percentage

 

Level 1

< 1.50:1.00

 

0.250

%

Level 2

< 2.00:1.00 but ≥ 1.50:1.00

 

0.300

%

Level 3

< 2.50:1.00 but ≥ 2.00:1.00

 

0.350

%

Level 4

≥ 2.50:1.00

 

0.500

%

 

and (y) for any day from (and including) the First Amendment Effective Date and
thereafter, a percentage per annum determined by reference to the Leverage Ratio
at the end of the most recent fiscal quarter of the Borrower as set forth below:

 

Leverage Ratio

 

Applicable

Percentage

 

Level 1

< 1.50:1.00

 

0.300

%

Level 2

< 2.00:1.00 but ≥ 1.50:1.00

 

0.350

%

Level 3

< 3.00:1.00 but ≥ 2.00:1.00

 

0.400

%

Level 4

≥ 3.00:1.00

 

0.400

%

 

The Leverage Ratio shall be determined on the basis of the most recent
certificate of the Borrower to be delivered pursuant to Section 5.01(i) for the
most recently ended fiscal quarter or fiscal year and any change in the Leverage
Ratio shall be effective one Business Day after the date on which the Agent
receives such certificate; provided that for so long as the Borrower has not
delivered such certificate when due pursuant to

 

--------------------------------------------------------------------------------

- 9 -

 

Section 5.01(i), the Leverage Ratio shall be deemed to be at Level 4 until the
respective certificate is delivered to the Agent.”

(d) The definition of “Co-Documentation Agents” is hereby amended by inserting “
and, on and after the First Amendment Effective Date, Capital One, N.A.,
JPMorgan Chase Bank, N.A., TD Bank, N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd.
and Sumitomo Mitsui Banking Corporation” immediately before the period at the
end of such definition.

(e) The definition of “Defaulting Lender” is hereby amended by (i) deleting the
word “or” that appears at the end of clause (iv) of such definition and (ii)
inserting the following phrase immediately after the phrase “disaffirm any
contracts or agreements made with such Lender”:

“, or (vi) has, or has a direct or indirect parent that has, become the subject
of a Bail-In Action”

(f) The definition of “EBITDA” is hereby amended and restated in its entirety to
read as follows:

““EBITDA” means, for any Person and for any period, an amount equal to the
Consolidated Net Income of such Person and its Consolidated Subsidiaries for
such period plus without duplication and, (except in the case of clauses (j) and
(m) below) to the extent deducted in the calculation of Consolidated Net Income,
(a) Interest Expense of such Person and its Consolidated Subsidiaries for that
period plus (b) the aggregate amount of Consolidated federal and state taxes on
or measured by income of such Person and its Consolidated Subsidiaries for that
period whether or not payable during that period plus (c) Consolidated
depreciation, amortization and all other noncash items including non-cash
compensation and impairment charges of such Person and its Consolidated
Subsidiaries for that period minus (d) any gains attributable to the sale of
assets outside the Ordinary Course of Business plus (e) any losses attributable
to the sale of assets outside the Ordinary Course of Business plus (f) one-time
costs and expenses related to the Acquisition and any other transactions in
connection therewith, including any reorganization expenses, plus (g)
transaction fees and expenses related to any issuance of Equity Interests or
incurrence of Indebtedness permitted under this Agreement (in each case whether
or not consummated) plus (h) one-time costs and expenses related to any
Permitted Acquisition (in each case whether or not consummated) plus (i) any
earn-out obligation expense incurred in connection with any Permitted
Acquisition or other permitted Investment made in compliance with Section
5.03(j) plus (j) the amount of any fee, cost, expense or reserve to the extent
actually reimbursed or reimbursable by third parties pursuant to indemnification
or reimbursement provisions or similar agreements or insurance; provided that
such Person in good faith expects to receive reimbursement for such fee, cost,
expense or reserve within the next four fiscal quarters (it being understood
that to the extent not actually received within such fiscal quarters, such
reimbursement amounts shall be deducted in calculating EBITDA for the fiscal
quarter immediately following such four fiscal quarter period) plus (k) to the
extent not otherwise included in the determination of EBITDA for such period,
the amount of any proceeds of any business interruption insurance policy
representing the earnings for

 

--------------------------------------------------------------------------------

- 10 -

 

such period that such proceeds are intended to replace (whether or not then
received) so long as such Person in good faith expects to receive such proceeds
within the next four fiscal quarters (it being understood that to the extent not
actually received within such period such reimbursement amounts so added back
but not so received shall be deducted in calculating EBITDA for the fiscal
quarter immediately following such four fiscal quarter period) plus (l) (i)
restructuring charges and related charges, accruals or reserves; and business
optimization expense and related charges or expenses, including costs related to
the opening, closure and/or consolidation of offices and facilities, retention
charges, contract termination costs, recruiting and signing bonuses and
expenses, systems establishment costs, conversion costs and consulting fees
relating to the foregoing plus (ii) pro forma “run rate” cost savings, operating
expense reductions and synergies (net of actual amounts realized) related to
Permitted Acquisitions and other Investments, Dispositions and other Specified
Transactions (including, if continuing to be applicable for Specified
Transactions occurring prior to the First Amendment Effective Date), cost
savings initiatives and other similar initiatives that are reasonably
identifiable, factually supportable and projected by the Borrower in good faith
to result from actions that have been taken or with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) and realized with 18 months after such Permitted
Acquisition or other Investment, Disposition or other Specified Transactions,
cost savings initiative or other initiative (provided that the aggregate amount
of add backs made pursuant to clauses (f), (h), and (l)  above for any Test
Period shall not exceed an amount equal to 15% of EBITDA for the period of four
consecutive fiscal quarters most recently ended prior to the determination date
(and such determination shall be made prior to the making of, and without giving
effect to, any adjustments pursuant to clauses (f), (h), and (l) above)); plus
(m)(i) any losses or charges (and minus any gains) attributable to the early
extinguishment of Indebtedness (and the termination of any associated Hedge
Agreements or other derivative instruments) and (ii) any write-offs or
amortizations made in such period of deferred financing costs and premiums paid
or other expenses or charges incurred directly in connection with any early
extinguishment of Indebtedness, and minus (n) any items of income or loss in
respect of equity in the income or loss of unconsolidated affiliates or minority
interests in the income or loss of Consolidated Subsidiaries in each case as
determined in accordance with GAAP, it being understood that any items of loss
or expense would be added to and any items of gain or income would be deducted
from Consolidated Net Income for the purpose of determining EBITDA.”

(g) The definition of “Excess Cash Flow” is hereby amended and restated in its
entirety to read as follows:

““Excess Cash Flow” means, for any fiscal year of the Borrower, the excess of
(a) the sum, without duplication, of (i) EBITDA for such fiscal year and
(ii) reductions to noncash working capital of the Borrower and its Subsidiaries
for such fiscal year (i.e., the absolute value of the decrease, if any, in
Current Assets minus Current Liabilities from the beginning to the end of such
fiscal year; provided that, for purposes of calculating Excess Cash Flow,
increases or decreases in working capital shall exclude (A) any changes in
Current Assets or Current Liabilities solely as a result of acquisitions or
Dispositions by the Borrower and its Subsidiaries during the applicable period
and

 

--------------------------------------------------------------------------------

- 11 -

 

(B) any reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent) over (b) the sum, without
duplication, of (i) the amount of any Taxes payable in cash by the Borrower and
its Subsidiaries with respect to such fiscal year, (ii) Interest Expense for
such fiscal year paid in cash, (iii) Capital Expenditures made in cash during
such fiscal year, except to the extent financed with the proceeds of
Indebtedness (other than a Revolving Credit Advance), equity issuances, casualty
proceeds, condemnation proceeds or other proceeds that would not be included in
EBITDA, (iv) permanent repayments of Indebtedness (other than mandatory
prepayments of Advances under Section 2.10(b) or optional prepayments or
repurchases of Advances pursuant to Section 2.10(a)) made in cash by the
Borrower or any of its Subsidiaries during such fiscal year, but only to the
extent that the Indebtedness so prepaid by its terms cannot be reborrowed or
redrawn and such prepayments do not occur in connection with a refinancing of
all or any portion of such Indebtedness, (v) additions to noncash working
capital for such fiscal year (i.e., the increase, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year),
(vi) any Restricted Payments permitted under Section 5.03(h)(ii), 5.03(h)(iii)
and 5.03(h)(iv), in each case made in cash by the Borrower during such fiscal
year, (vii) cash consideration paid during such fiscal year by the Borrower or
any of its Subsidiaries to make Permitted Acquisitions or other Investments in
third parties (other than any Subsidiary) permitted under Section 5.03(j)
(except to the extent funded with the proceeds of Indebtedness, equity
issuances, casualty proceeds, condemnation proceeds or other proceeds that would
not be included in EBITDA), (viii) the aggregate amount of expenditures actually
made by the Borrower or any of its Subsidiaries in cash during such periods to
the extent that such expenditures are not expensed or deducted (or exceed the
amount expensed or deducted) in calculating EBITDA for such period, and (ix) all
other amounts added back to Consolidated Net Income for the purposes of
calculating EBITDA to the extent paid in cash during such fiscal year.”

(h) The definition of “Incremental Facility Amount” is hereby amended to add the
phrase “in each case other than to the extent established pursuant to the First
Amendment” immediately after the phrase “pursuant to Section 2.23(b)”.

(i) Clause (b) of the definition of “Net Cash Proceeds” is hereby amended to add
“or any Qualified Equity Issuance” immediately after “Indebtedness for borrowed
money”.

(j) The definition of “Revolving Credit Commitment” is hereby amended and
restated in its entirety to read as follows:

““Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Revolving Credit
Lender hereunder pursuant to an Assumption Agreement, the Dollar amount set
forth in such Assumption Agreement, as such Lender’s “Revolving Credit
Commitment” or (c) if such Lender has entered into an Assignment and Assumption,
the Dollar amount set forth for such Lender in the Register maintained by the
Agent pursuant to Section 9.07(d), as such Lender’s “Revolving Credit
Commitment”, as such amount may be reduced pursuant to Section 2.05 or increased
pursuant to Section 2.23.  The aggregate amount of the

 

--------------------------------------------------------------------------------

- 12 -

 

Lenders’ Revolving Credit Commitments as of the First Amendment Effective Date
is $200,000,000.  Unless the context shall otherwise require, the term
“Revolving Credit Commitments” shall include any Incremental Revolving Credit
Commitments.”

(k) The definition of “Secured Cash Management Obligations” is hereby amended
and restated in its entirety to read as follows:

““Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of each Loan Party (whether absolute or
contingent and however and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)) arising in respect of Cash Management Services that (a) are owed to
the Agent, the Arrangers or an Affiliate of any of the foregoing, or to any
Person that, at the time such obligations were incurred, was the Agent, the
Arrangers or an Affiliate of any of the foregoing, (b) were owed on the Tranche
B Effective Date to a Person that was a Lender or an Affiliate of a Lender as of
the Tranche B Effective Date, (c) were owed on the First Amendment Effective
Date to a Person that was a Lender or an Affiliate of a Lender as of the First
Amendment Effective Date or (d) are owed to a Person that was a Lender or an
Affiliate of a Lender at the time such obligations were incurred.”

(l) The definition of “Secured Hedging Obligations” is hereby amended and
restated in its entirety to read as follows:

““Secured Hedging Obligations” means the due and punctual payment and
performance of any and all obligations of each Loan Party (whether absolute or
contingent and however and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)) arising in respect of Hedge Agreements that (a) are owed to the
Agent, the Arrangers or an Affiliate of any of the foregoing, or to any Person
that, at the time such obligations were incurred, was the Agent, the Arrangers
or an Affiliate of any of the foregoing, (b) were owed on the Tranche B
Effective Date to a Person that was a Lender or an Affiliate of a Lender as of
the Tranche B Effective Date, (c) were owed on the First Amendment Effective
Date to a Person that was a Lender or an Affiliate of a Lender as of the First
Amendment Effective Date or (d) are owed to a Person that was a Lender or an
Affiliate of a Lender at the time such obligations were incurred; provided that
Secured Hedging Obligations shall not include any Excluded Swap Obligations.”

(m) The definition of “Term Advance” is hereby amended and restated in its
entirety to read as follows:

““Term Advance” means an advance by a Term Lender to the Borrower under the Term
Facility and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each
of which shall be a “Type” of Term Advance).  Unless the context shall otherwise
require, “Term Advances” shall include the Term Advance Increase, the Additional
2016 Term Advances and any other Incremental Term Advances (other than any
additional Tranche B Incremental Loans or Specified Incremental Term
Advances).  The aggregate

 

--------------------------------------------------------------------------------

- 13 -

 

principal amount of Term Advances on the First Amendment Effective Date after
giving effect to the making of the Additional 2016 Term Advances is
$660,000,000.”

(n) The definition of “Term Commitment” is hereby amended by (i) replacing the
phrase “if such Lender becomes a Term Lender hereunder pursuant to an Assumption
Agreement, the Dollar amount set forth in such Assumption Agreement as such
Lender’s “Term Commitment”” with the phrase “[reserved]” and (ii) replacing the
phrase “as of the Tranche B Effective Date” with the phrase “as of the First
Amendment Effective Date”.

(o) The definition of “Term Loan Maturity Date” is hereby amended and restated
in its entirety to read as follows:

““Term Loan Maturity Date” means the fifth anniversary of the First Amendment
Effective Date.”

(p) The definition of “Termination Date” is hereby amended to replace clause (a)
thereunder with the following:

“(a) fifth anniversary of the First Amendment Effective Date, subject to the
extension thereof pursuant to Section 2.22 and”

(q) Section 1.07(c) is hereby amended to (i) delete the phrase “would be
permitted or required by Regulation S-X of the federal securities laws together
with those adjustments that” and (ii) replace the phrase “expected to have a
continuing impact on the Borrower and its Subsidiaries” with the phrase
“[reserved]”.

 

--------------------------------------------------------------------------------

- 14 -

 

(r) Section 2.06(c) is hereby amended and restated in its entirety to read as
follows:

(c) Term Advances.  The Borrower shall repay to the Agent for the ratable
benefit of the Term Lenders the aggregate principal amount of the Term Advances
outstanding on the following dates in an amount equal to the percentage set
forth below opposite such dates of the aggregate principal amount of the Term
Advances that are outstanding on the First Amendment Effective Date after giving
effect to the funding of the Additional 2016 Term Advances pursuant to the First
Amendment (which is acknowledged as being $660,000,000); provided that all Term
Advances then outstanding shall be payable in full on the Term Loan Maturity
Date:

 

Date

 

Repayment

Percentage

 

October 31, 2017

 

1.250

%

January 31, 2018

 

1.250

%

April 30, 2018

 

1.250

%

July 31, 2018

 

1.250

%

October 31, 2018

 

1.875

%

January 31, 2019

 

1.875

%

April 30, 2019

 

1.875

%

July 31, 2019

 

1.875

%

October 31, 2019 and the last day of each subsequently occurring January, April,
July and October ending thereafter and prior to the Term Loan Maturity Date

 

2.500

%

 

(s) Section 2.06(d) is hereby amended and restated in its entirety to read as
follows:

“(d) Tranche B Incremental Loans.  (i) The Borrower shall repay, on the Tranche
B Incremental Maturity Date, to the Agent, for the ratable benefit of the
Tranche B Incremental Lenders, all Tranche B Incremental Loans outstanding on
the Tranche B Incremental Maturity Date.”

(t) Section 2.09 is hereby amended to add the following phrase after the last
sentence of such section:

“Notwithstanding any other provision contained herein to the contrary, the last
day of each Interest Period in effect with respect to each Eurocurrency Rate
Advance outstanding immediately prior to the First Amendment Effective Date
shall be deemed to be the First Amendment Effective Date and on the First
Amendment Effective Date, the Borrower shall pay interest on the unpaid
principal amount of each Eurocurrency Rate Advance that is accrued and unpaid
through but excluding the First Amendment Effective Date at the rate per annum
applicable to such Interest Period under Section 2.07(a)(ii).  Each Eurocurrency
Rate Advance outstanding as of the First Amendment Effective Date will be deemed
continued on the First Amendment Effective Date as new Eurocurrency Rate
Advances with an initial Interest Period as set forth on the Notice of
Conversion

 

--------------------------------------------------------------------------------

- 15 -

 

attached as Exhibit B to the First Amendment (it being understood and agreed
that in such Notice of Conversion, the Borrower may select (i) a one-month
Eurocurrency Rate for an Interest Period with a duration of less than one month
and (ii) a three-month Eurocurrency Rate for an Interest Period with a duration
of less than three months).”

(u) Section 2.10(a)(i) is hereby amended to, immediately after the phrase “each
partial prepayment of Advances”, add the phrase “(other than any prepayment of
Advances on the First Amendment Effective Date using the proceeds of the
Additional 2016 Term Advances)”.

(v) Section 2.10(a)(ii) is hereby amended by deleting the phrase: “on or prior
to the date that is six months after the Tranche B Effective Date” and replacing
therewith the following phrase: “(A) on or prior to the date that is six months
after the Tranche B Effective Date or (B) after the First Amendment Effective
Date and on or prior to the date that is six months after the First Amendment
Effective Date”.

(w) Section 2.18 is hereby amended (i) to, immediately following the phrase
“from the assignee” in Section 2.18(b)(iii), add the phrase “(and/or, with the
prior consent of the Borrower, from the Borrower)” and (ii) to add the following
new clause (d) in the appropriate numerical order:

“(d) Each party hereto agrees that an assignment and delegation required
pursuant to clause (b) above may, at the Administrative Agent’s request and
notwithstanding anything in Section 9.07 or elsewhere herein to the contrary, be
effected pursuant to an assignment and assumption agreement (or any other
written instrument), in each case, in a form acceptable to the Administrative
Agent, executed by the Borrower, the Administrative Agent and the assignee, and
that the Lender required to make such assignment and delegation need not be a
party thereto.”

(x) Section 2.20(a)(iv) is hereby amended and restated in its entirety to read
as follows:

“(iv) Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of a Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders under the Revolving Credit Facility
in accordance with their respective Ratable Shares under the Revolving Credit
Facility (calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in Section
3.04 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender under the Revolving Credit Facility
to exceed such Non-Defaulting Lender’s Revolving Commitment.  Subject to Section
9.20, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.”

 

--------------------------------------------------------------------------------

- 16 -

 

(y) Section 2.23(b)(ii)(x) is hereby amended to add, immediately after the word
“which”, the phrase “, other than to the extent established pursuant to the
First Amendment,”.

(z) Section 5.01(i)(i) is hereby amended to add “(x)” after the phrase “of a
Financial Officer, the Controller or the Treasurer of the Borrower” and to add
the following phrase after the phrase “compliance with Section 5.05”:

“and (y) the calculation of the Available Amount Basket as of the end of such
quarter and the amount of the Available Amount Basket used during such quarter”

(aa) Section 5.01(i)(ii) is hereby amended to add the following phrase after the
phrase “(y) the calculation of”:

“the Available Amount Basket as of the end of such fiscal year, the amount of
the Available Amount Basket used during such fiscal year,”

(bb) Section 5.03(h)(ii) is hereby amended to replace the number “$65,000,000”
with “$85,000,000” and delete the word “and” at the end of such clause;  

(cc) Section 5.03(h) is hereby amended to (x) replace the “.” at the end of
clause (iii) therein with “; and” and (y) add the following new clause (iv):

“(iv) the Borrower may make additional Restricted Payments in an aggregate
amount not to exceed the portion, if any, of the Available Amount Basket as of
such time that the Borrower elects to apply to this Section 5.03(h)(iv), such
election to be specified in a written notice of a Financial Officer of the
Borrower calculating in reasonable detail the amount of the Available Amount
Basket immediately prior to such election and the amount thereof elected to be
so applied; provided that (i) before and after giving effect to any such
Restricted Payment, no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) after giving effect to any such
Restricted Payment, the Leverage Ratio is equal to or less than 3.50 to 1.00 on
a pro forma basis after giving effect to such Restricted Payment and the pro
forma adjustments described in Section 1.07.”

(dd) Section 5.03(j) is hereby amended to (x) delete the word “and” from the end
of clause (vii), (y) replace the “.” at the end of clause (viii) therein with “;
and” and (z) add the following new clause (ix):

“(ix) the Borrower and each of its Subsidiaries may make Investments in an
aggregate amount not to exceed the portion, if any, of the Available Amount
Basket as of such time that the Borrower or such Subsidiary elects to apply to
this Section 5.03(j)(ix), such election to be specified in a written notice of a
Financial Officer of the Borrower calculating in reasonable detail the amount of
the Available Amount Basket immediately prior to such election and the amount
thereof elected to be so applied; provided that before and after giving effect
to any such Investment, no Default or Event of Default shall have occurred and
be continuing or would result therefrom.”

 

--------------------------------------------------------------------------------

- 17 -

 

(ee) Section 5.03(j) is further amended to add the following sentences at the
end of such section:

“For purposes of compliance with this Section 5.03(j), the amount of any
Investment shall be the amount actually invested (measured at the time made),
without adjustment for subsequent increases or decreases in the value of such
Investment but, except to the extent it would increase the Available Amount
Basket, giving effect to any returns or distributions of capital or repayment of
principal actually received in cash by such other Person with respect thereto
(but only to the extent that the aggregate amount of all such returns,
distributions and repayments with respect to such Investment does not exceed the
original amount of such Investment).”

(ff) Section 5.03(j)(vi)(c)(B) is hereby amended to replace “3.50 to 1.00”
therein with “(x) in the case of any such agreement that is signed prior to the
time financial statements of the Borrower for the fiscal quarter ended July 31,
2016 are available, 4.00 to 1.00 and (y) in the case of any such agreement
signed thereafter, 3.75 to 1.00”;

(gg) Section 5.03(k)(iii) is hereby amended to replace the phrase “(x)
$25,000,000 (y) 1.0% of Total Assets” with “of (x) $100,000,000 and (y) 5.0% of
Total Assets”;

(hh) Section 5.03(k)(iv) is hereby amended to replace the phrase “(x)
$25,000,000 and (y) 1.0% of Total Assets” with “(x) $100,000,000 and (y) 5.0% of
Total Assets”;

(ii) Section 5.03(l)(ii) is hereby amended to replace the word “and” at the end
of clause (a) with a “,” and add the following after the phrase “would result
therefrom”:

“; and (c) the prepayment, redemption, purchase, defeasement or other
satisfaction prior to the scheduled maturity of any Junior Financing in an
aggregate amount not to exceed the portion, if any, of the Available Amount
Basket as of such time that the Borrower elects to apply to this Section
5.03(l)(ii)(c), such election to be specified in a written notice of a Financial
Officer of the Borrower calculating in reasonable detail the amount of the
Available Amount Basket immediately prior to such election and the amount
thereof elected to be so applied; provided that, in the case of this Section
5.03(l)(ii)(c), before and after giving effect to any such prepayment,
redemption, purchase, defeasement or other satisfaction, no Default or Event of
Default shall have occurred and be continuing or would result therefrom”

(jj) Section 9.02(a)(i) is hereby amended and restated in its entirety to read
as follows:

“(i) if to the Borrower or any other Loan Party, to the Borrower at 1710 SAIC
Drive McLean, VA 22102, Attention of Patrick McGee (Facsimile No. 703-676-8310;
Telephone No. 703 676-7141);”

 

--------------------------------------------------------------------------------

- 18 -

 

(kk) Article IX of the Existing Credit Agreement is hereby amended to add the
following new Section 9.20 in the appropriate numerical order:

“SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto or
to any other Loan Document, each party hereto acknowledges that any liability of
any EEA Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write Down and Conversion
Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document, or (iii) the variation of the terms of
such liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.”

(ll) Schedule I of the Existing Credit Agreement is deleted in its entirety and
is replaced with Exhibit A of this Agreement.

SECTION 2. Transactions on the First Amendment Effective Date. (a) Effect on the
Term Lenders and Existing Term Advances. (i) Subject to the terms and conditions
set forth herein and in the Amended Credit Agreement, on the First Amendment
Effective Date, (A) each New Lender set forth on Schedule I hereto under the
caption “New Term Lenders” (each, a “New Term Lender”) shall become, and each
Continuing Term Lender shall continue to be, a “Term Lender” and a “Lender”
under the Amended Credit Agreement and (B) each New Term Lender shall have, and
each Continuing Term Lender shall continue to have, all the rights and
obligations of a “Term Lender” and a “Lender” holding a Term Advance under the
Amended Credit Agreement.  

(ii) On the First Amendment Effective Date, (A) pursuant to Section 2.18(b) of
the Amended Credit Agreement, each Departing Term Lender shall be deemed to have
assigned and delegated its Existing Term Advances, and (B) each Continuing Term
Lender that will be allocated an aggregate principal amount of the Term Advances
as of the First Amendment Effective Date (as disclosed to such Continuing Term
Lender by the Administrative Agent prior to the date hereof) that is less than
the aggregate principal amount of Existing Term Advances of such Continuing Term
Lender immediately prior to the First Amendment Effective Date shall be deemed
to have assigned and delegated the portion of its Existing Term Advances in
excess of

 

--------------------------------------------------------------------------------

- 19 -

 

such allocated amount, in the case of each of clause (A) and (B) above, together
with all its interests, rights (other than its existing rights to payments
pursuant to Section 2.11 or 2.14 of the Existing Credit Agreement) and
obligations under the Loan Documents in respect thereof to each New Term Lender
(on a pro rata basis as among the New Term Lenders in accordance with, and with
respect to each New Term Lender not to exceed, the amount set forth opposite
such New Term Lender’s name on Schedule I hereto under the caption “New Term
Lenders”), at a purchase price equal to par (the “TL Purchase Price”).  Upon
(x) payment to a Departing Term Lender of (I) the TL Purchase Price with respect
to its Existing Term Advances from the New Term Lenders and (II) accrued and
unpaid interest and fees in respect of its Existing Term Advances through but
excluding the First Amendment Effective Date and all other amounts payable to it
as of the First Amendment Effective Date under the Loan Documents in respect of
its Existing Term Advances and other interests assigned by it under this Section
2(a)(ii) (including any amounts due under Section 9.04(f) of the Existing Credit
Agreement that are payable as of the First Amendment Effective Date) from the
Borrower, and (y) the satisfaction of the conditions set forth in Section
2.18(b) of the Amended Credit Agreement (but without the requirement of any
further action on the part of such Departing Term Lender), such Departing Term
Lender shall cease to be a party to the Existing Credit Agreement with respect
to the Term Advances (and its interests, rights and obligations in respect
thereof) deemed assigned by it under this Section 2(a)(ii).

(b) Effect on the Tranche B Incremental Lenders and Existing Tranche B
Incremental Loans. (i) Subject to the terms and conditions set forth herein and
in the Amended Credit Agreement, on the First Amendment Effective Date, (A) the
New Lender set forth on Schedule I hereto under the caption “New Tranche B
Incremental Lender” (the “New Tranche B Incremental Lender”) shall become, and
each Continuing Tranche B Incremental Lender shall continue to be, a “Tranche B
Incremental Lender” and a “Lender” under the Amended Credit Agreement and (B)
the New Tranche B Incremental Lender shall have, and each Continuing Tranche B
Incremental Lender shall continue to have, all the rights and obligations of a
“Tranche B Incremental Lender” and a “Lender” holding a Tranche B Incremental
Loan under the Amended Credit Agreement.

(ii) On the First Amendment Effective Date, pursuant to Section 2.18(b) of the
Amended Credit Agreement, each Departing Tranche B Incremental Lender shall be
deemed to have assigned and delegated its Existing Tranche B Incremental Loans,
together with all its interests, rights (other than its existing rights to
payments pursuant to Section 2.11 or 2.14 of the Existing Credit Agreement) and
obligations under the Loan Documents in respect thereof, to the New Tranche B
Incremental Lender at a purchase price equal to par (the “TLB Purchase
Price”).  Upon (x) payment to a Departing Tranche B Incremental Lender of
(I) the TLB Purchase Price with respect to its Existing Tranche B Incremental
Loans from the New Tranche B Incremental Lender and (II) accrued and unpaid
interest and fees in respect of its Existing Tranche B Incremental Loans through
but excluding the First Amendment Effective Date and all other amounts payable
to it as of the First Amendment Effective Date under the Loan Documents in
respect of its Existing Tranche B Incremental Loans and other interests assigned
by it under this Section 2(b)(ii) (including any amounts due under Section
9.04(f) of the Existing Credit Agreement that are payable as of the First
Amendment Effective Date) from the Borrower, and (y) the satisfaction of the
conditions set forth in Section 2.18(b) of the Amended Credit Agreement (but
without the requirement of any further action on the part of such Departing

 

--------------------------------------------------------------------------------

- 20 -

 

Tranche B Incremental Lender), such Departing Tranche B Incremental Lender shall
cease to be a party to the Existing Credit Agreement with respect to the
Existing Tranche B Incremental Loans (and its interests, rights and obligations
in respect thereof) deemed assigned by it under this Section 2(b)(ii).

(c) Effect on the Revolving Credit Lenders, Existing Revolving Commitments and
Existing Revolving Advances. (i) Subject to the terms and conditions set forth
herein and in the Amended Credit Agreement, on the First Amendment Effective
Date, (A) each New Lender set forth on Schedule I hereto under the caption “New
Revolving Credit Lenders” (each, a “New Revolving Credit Lender”) shall become,
and each Continuing Revolving Credit Lender shall continue to be, a “Revolving
Credit Lender” and a “Lender” under the Amended Credit Agreement and (B) each
New Revolving Credit Lender shall have, and each Continuing Revolving Credit
Lender shall continue to have, all the rights and obligations of a “Revolving
Credit Lender” and a “Lender” holding a Revolving Credit Commitment (and, if
applicable, a Revolving Credit Advance) under the Amended Credit Agreement.  

(ii) On the First Amendment Effective Date, (A) pursuant to Section 2.18(b) of
the Amended Credit Agreement, each Departing Revolving Credit Lender shall be
deemed to have assigned and delegated its Existing Revolving Credit Commitments
and any Existing Revolving Credit Advances (including any participations in
Letters of Credit) and (B) each Continuing Revolving Credit Lender that will be
allocated an aggregate principal amount of the Revolving Credit Commitments as
of the First Amendment Effective Date (as disclosed to such Continuing Revolving
Credit Lender by the Administrative Agent prior to the date hereof) that is less
than the aggregate principal amount of Existing Revolving Credit Commitments of
such Continuing Revolving Credit Lender immediately prior to the First Amendment
Effective Date shall be deemed to have assigned and delegated the portion of its
Existing Revolving Credit Commitments (including the Existing Revolving Credit
Advances in respect thereof) in excess of such allocated amount, in the case of
each of clause (A) and clause (B) above, together with all its interests, rights
(other than its existing rights to payments pursuant to Section 2.11 or 2.14 of
the Existing Credit Agreement) and obligations under the Loan Documents in
respect thereof to each New Revolving Credit Lender (on a pro rata basis as
among the New Revolving Credit Lenders in accordance with, and with respect to
each New Revolving Credit Lender not to exceed, the amount set forth opposite
such New Revolving Credit Lender’s name on Schedule I hereto under the caption
“New Revolving Credit Lenders”), with any such assignment and delegation in
respect of its Existing Revolving Credit Advances (if any) being made at a
purchase price equal to par (the “RCF Purchase Price”).  Upon (x) payment to a
Departing Revolving Credit Lender of (I) the RCF Purchase Price with respect to
its Existing Revolving Credit Advances (if any) and funded participations in
Letters of Credit (if any), in each case from the New Revolving Credit Lenders
and (II) accrued and unpaid interest and fees in respect of the interests
assigned by it under this Section 2(c)(ii) through but excluding the First
Amendment Effective Date and all other amounts payable to it as of the First
Amendment Effective Date under the Loan Documents in respect of its Existing
Revolving Credit Commitments (and any Existing Revolving Credit Advances in
respect thereof) and other interests assigned by it under this Section 2(c)(ii)
(including any amounts due under Section 9.04(f) of the Existing Credit
Agreement that are payable as of the First Amendment Effective Date) from the
Borrower, and (y) the satisfaction of the conditions set forth in Section
2.18(b) of the Amended Credit Agreement (but without the requirement of any
further action on the part of such Departing

 

--------------------------------------------------------------------------------

- 21 -

 

Revolving Credit Lender), such Departing Revolving Credit Lender shall cease to
be a party to the Existing Credit Agreement with respect to the Existing
Revolving Credit Commitments and any Existing Revolving Credit Advances in
respect thereof (and in each case, its interests, rights and obligations in
respect thereof) deemed assigned by it under this Section 2(c)(ii).

(d) Each New Lender by delivering its signature page to this Agreement and
assuming Existing Term Advances, Existing Tranche B Incremental Loans and/or
Existing Revolving Credit Commitments (and any Existing Revolving Credit
Advances in respect thereof), as applicable, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, the Required Lenders
or any other Lenders, as applicable, on the First Amendment Effective Date (and
after giving effect to the amendment of the Existing Credit Agreement provided
for in this Agreement).

(e) The Administrative Agent, by delivering its signature page to this
Agreement, consents to this Agreement and confirms that each New Lender is
acceptable to it.

(f) For purposes of clarity, (i) all Existing Term Advances shall continue to be
outstanding as Term Advances under the Amended Credit Agreement on and after the
First Amendment Effective Date, (ii) all Existing Tranche B Incremental Loans
shall continue to be outstanding as Tranche B Incremental Loans under the
Amended Credit Agreement on and after the First Amendment Effective Date (except
to the extent of the actual repayment of a portion of the Existing Tranche B
Incremental Loans with the proceeds of the Additional 2016 Term Advances) and
(iii) all Existing Revolving Credit Commitments (and any Existing Revolving
Credit Advances in respect thereof) shall continue to be outstanding as
Revolving Credit Commitments (and Revolving Credit Advances), as applicable,
under the Amended Credit Agreement on and after the First Amendment Effective
Date, in each case, subject to the terms of the Amended Credit Agreement.  

SECTION 3. Making of the Additional 2016 Term Loans.

(a) Subject to the terms and conditions set forth in Section 5 of this
Agreement, each Additional 2016 Term Lender hereby agrees severally (and not
jointly) to make Additional 2016 Term Advances to the Borrower in an amount that
does not exceed such Additional 2016 Term Lender’s principal amount of
commitments set forth on Schedule II hereto (the “Additional 2016 Term
Commitments”) on the First Amendment Effective Date.

(b) The commitment of each Additional 2016 Term Lender pursuant to Section 3(a)
shall automatically terminate upon the initial funding of the Additional 2016
Term Advances by such Additional 2016 Term Lender on the First Amendment
Effective Date.

SECTION 4. Terms of the Additional 2016 Term Loans.  The Additional 2016 Term
Advances shall be made pursuant to (and shall constitute a part of) the existing
Class of Term Advances, shall have terms identical to the Term Advances (after
giving effect to the amendments thereto effected hereby), other than with
respect to the date of initial funding and the first date from which interest
shall accrue, and shall otherwise be subject to the provisions, including any
provisions regarding the rights, or regarding the obligations, of the Loan
Parties or

 

--------------------------------------------------------------------------------

- 22 -

 

any provisions regarding the rights of the Term Lenders, of the Amended Credit
Agreement and the other Loan Documents. Unless the context shall otherwise
require, from and after the First Amendment Effective Date, each reference to a
“Term Advance” or “Term Advances” in the Amended Credit Agreement shall be
deemed to include the Additional 2016 Term Advances and each reference to “Term
Lender” in the Loan Documents shall be deemed to include the Additional 2016
Term Lenders (as defined in the Amended Credit Agreement), and the definitions
of the terms “Term Advances” and “Term Lender” shall be deemed modified to
include the Additional 2016 Term Advances and the Additional 2016 Term Lenders
(as defined in the Amended Credit Agreement), respectively. The Borrower hereby
unconditionally promises to repay the Term Advances (including the Additional
2016 Term Advances) in accordance with the schedule of installment payments set
forth in Section 2.06(c) of the Amended Credit Agreement (as the same may be
adjusted after the First Amendment Effective Date in accordance with the Amended
Credit Agreement). On the First Amendment Effective Date, and notwithstanding
anything to the contrary set forth in Section 2.09 of the Amended Credit
Agreement, the Additional 2016 Term Advances shall be added to (and form part
of) each new Borrowing of Term Advances made on the First Amendment Effective
Date on a pro rata basis (based on the relative sizes of such Borrowings made on
the First Amendment Effective Date ), so that each Term Lender will participate
proportionately in each Borrowing of Term Advances (including the Additional
2016 Term Advances). Interest will begin accruing on the Additional 2016 Term
Advances on the First Amendment Effective Date. The Additional 2016 Term
Advances shall be drawn by the Borrower in a single drawing on the First
Amendment Effective Date and shall be denominated in Dollars. The net proceeds
of the Additional 2016 Term Advances shall be used on the First Amendment
Effective Date to prepay a portion of the Tranche B Incremental Loans
outstanding as of the First Amendment Effective Date.  Amounts borrowed as
Additional 2016 Term Advances and repaid or prepaid may not be reborrowed.

SECTION 5. Conditions to Effectiveness of Agreement. The amendment of the
Existing Credit Agreement and associated provisions set forth herein shall
become effective as of the first date on which the following occur or have been
waived in accordance with Section 9.01 of the Existing Credit Agreement (the
“First Amendment Effective Date”):

(a) The Administrative Agent shall have received duly executed counterparts of
(i) this Agreement from (A) the Borrower, (B) Continuing Lenders constituting
the Required Lenders (as defined in the Existing Credit Agreement), (C) each New
Lender, (D) each Issuing Bank, (E) each Additional 2016 Term Lender and (F) the
Administrative Agent and (ii) the Reaffirmation Agreement attached hereto from
each Loan Party.

(b) The Administrative Agent shall have received (i) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the First Amendment
Effective Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws (or comparable organizational document) of such Loan Party
as in effect on the First Amendment Effective Date and, if earlier, at all times
since the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors (or comparable governing body) of such Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which such Loan
Party is a party and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation (or comparable organizational document) of such

 

--------------------------------------------------------------------------------

- 23 -

 

Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause (d) below
and (D) as to the incumbency and specimen signature of each Responsible Officer
executing any document delivered in connection herewith on behalf of such Loan
Party, and (ii) such other documents and certificates as the Administrative
Agent may reasonably request relating to the organization, existence and good
standing of each Loan Party and the authorization of the transactions
contemplated hereby and by the Reaffirmation Agreement, all in form and
substance reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received a certificate of another
Responsible Officer as to the incumbency and specimen signature of the Secretary
or Assistant Secretary executing the certificate pursuant to clause (b) above.

(d) The Administrative Agent shall have received certified copies of the
certificate or articles of incorporation (or comparable organizational
document), including all amendments thereto, of each Loan Party as in effect on
the First Amendment Effective Date, certified as of a recent date by the
Secretary of State (or comparable entity) of the jurisdiction of its
organization, and a certificate as to the good standing (where such concept is
applicable) of each Loan Party as of a recent date, from such Secretary of State
(or comparable entity).

(e) The Administrative Agent shall have received a favorable opinion of Arnold &
Porter LLP, counsel for the Borrower and the other Loan Parties, dated as of the
First Amendment Effective Date, addressed to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each Lender in form and substance
reasonably satisfactory to the Administrative Agent and covering such other
matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request, and the Borrower hereby requests
such counsel to deliver such opinion.

(f) The Administrative Agent shall have received a solvency certificate from a
Financial Officer of the Borrower in form and substance reasonably satisfactory
to the Administrative Agent.

(g) The conditions set forth in Section 2.23(b)(ii) of the Existing Credit
Agreement shall have been satisfied.

(h) At the time of and immediately after giving effect to this Agreement, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom.

(i) The representations and warranties made or deemed to be made in this
Agreement shall be true and correct (i) in the case of the representations and
warranties qualified or modified as to materiality in the text thereof, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the First Amendment Effective Date, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be so true and correct, or true and
correct in all material respects, as applicable, on and as of such earlier date,
and except that the representations and warranties contained in Section 4.01(e)
of the Existing Credit Agreement will be deemed to refer

 

--------------------------------------------------------------------------------

- 24 -

 

to the most recent annual and quarterly financial statements that have been
delivered pursuant to Section 5.01(i) of the Existing Credit Agreement.

(j) The Administrative Agent shall have received a certificate, dated the First
Amendment Effective Date and signed by an officer of the Borrower, certifying to
the matters set forth in clauses (h) and (i) of this Section 5.

(k) At least five days prior to the First Amendment Effective Date, the Lenders
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

(l) The Borrower shall have paid all fees and other amounts due and payable on
or prior to the First Amendment Effective Date pursuant to this Agreement or as
separately agreed by the Borrower and any of the Arrangers or Lenders and all
invoiced expenses of the Administrative Agent and the Arrangers relating hereto
(including those of counsel to the Administrative Agent and the Arrangers).

(m) The Borrower shall have paid to the Administrative Agent immediately
available funds in an aggregate amount equal to the aggregate payments required
to be made by the Borrower to the assignors pursuant to Section 2(a)(ii),
2(b)(ii) and 2(c)(ii) hereof.  Each New Lender shall have paid to the
Administrative Agent immediately available funds in an aggregate amount equal to
the aggregate payments required to be made by the New Lenders to the assignors
pursuant to Section 2(a)(ii), 2(b)(ii) and 2(c)(ii) hereof.

(n) The Administrative Agent shall have received (or, in its sole discretion,
waived) any assignment fees payable under Section 9.07 of the Existing Credit
Agreement with respect to the assignments provided for herein.

(o) The Borrower shall have given notice to the Administrative Agent and any
Departing Lender as required by Section 2.18(b) of the Existing Credit
Agreement.

(p) The Administrative Agent shall have received a Notice of Borrowing or a
Notice of Conversion, as applicable, from the Borrower with respect to the
Additional 2016 Term Advances, the Existing Term Advances, the Existing Tranche
B Incremental Loans and the Existing Revolving Credit Lenders.

The Administrative Agent shall notify the Borrower, the Existing Term Lenders,
the Existing Tranche B Incremental Lenders, the Existing Revolving Credit
Lenders, the New Lenders and the Additional 2016 Term Lenders of the First
Amendment Effective Date and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, this Agreement shall not become
effective, and the obligations of the parties as provided for herein will
automatically terminate, if each of the conditions set forth or referred to in
this Section 5 has not been satisfied at or prior to 11:59 p.m., New York City
time, on August 23, 2016 (it being understood that any such failure of this
Agreement to become effective will not affect any rights or obligations of any
Person under the Existing Credit Agreement).

 

--------------------------------------------------------------------------------

- 25 -

 

For purposes of determining compliance with the conditions specified above, each
Lender party to this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Persons unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received written
notice from such Person prior to the First Amendment Effective Date specifying
its objection thereto.

SECTION 6. Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent and each Lender on the First Amendment
Effective Date that:

(a) This Agreement has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct (i) in the case of the representations and
warranties qualified or modified as to materiality in the text thereof, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the First Amendment Effective Date, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be so true and correct, or true and
correct in all material respects, as applicable, on and as of such earlier date,
and except that the representations and warranties contained in Section 4.01(e)
of the Existing Credit Agreement will be deemed to refer to the most recent
annual and quarterly financial statements that have been delivered pursuant to
Section 5.01(i) of the Existing Credit Agreement.

(c) No Default or Event of Default has occurred and is continuing or would
result from this Agreement.

SECTION 7. Effects on Loan Documents; No Novation.  (a)  Except as expressly set
forth herein, this Agreement shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement, the Amended Credit Agreement or any other Loan
Document, all of which shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.

(b) Except as expressly set forth herein, the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of the Loan Documents or in
any way limit, impair or otherwise affect the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents.  Nothing herein
shall be deemed to entitle the Borrower or any other Loan Party to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Amended Credit
Agreement or any other Loan Document in similar or different circumstances.

 

--------------------------------------------------------------------------------

- 26 -

 

(c) On and after the First Amendment Effective Date, each reference in the
Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import, and each reference to the “Credit Agreement”,
“thereunder”, “thereof”, “therein” or words of like import in any other Loan
Document, shall be deemed a reference to the Amended Credit Agreement.  The
Borrower and the other parties hereto acknowledge and agree that this Agreement
shall constitute a Loan Document for all purposes of the Existing Credit
Agreement, the Amended Credit Agreement and the other Loan Documents.  

(d) Neither this Agreement nor the effectiveness of the Amended Credit Agreement
shall extinguish the obligations for the payment of money outstanding under the
Existing Credit Agreement (except to the extent of the actual repayment of a
portion of the Existing Tranche B Incremental Loans with the proceeds of the
Additional 2016 Term Advances) or discharge or release the Lien or priority of
any Security and Guarantee Document or any other security therefor or any
guarantee thereof.  Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Existing
Credit Agreement or the Security and Guarantee Documents or instruments
guaranteeing or securing the same, which shall (except to the extent of the
actual repayment of a portion of the Existing Tranche B Incremental Loans with
the proceeds of the Additional 2016 Term Advances) remain in full force and
effect, except as modified hereby or by instruments executed concurrently
herewith.  Nothing expressed or implied in this Agreement, the Amended Credit
Agreement or any other document contemplated hereby or thereby shall be
construed as a release or other discharge of any Loan Party under any Loan
Document from any of its obligations and liabilities thereunder.

SECTION 8. Acknowledgement.  Each party hereto hereby acknowledges and agrees
that (i) this Agreement constitutes the written notice required to be delivered
by the Borrower to Administrative Agent with respect to the Additional 2016 Term
Advances pursuant to Section 2.23(b) of the Existing Credit Agreement, (ii) this
Agreement constitutes an Incremental Assumption Agreement, (iii) this Agreement
constitutes a written instrument of assignment and delegation as required by
Section 2.18(b) of the Amended Credit Agreement and (iv) the amendments to the
Existing Credit Agreement provided for in this Agreement (insofar as applicable
to the Additional 2016 Term Advances) are necessary and appropriate, in the
reasonable opinion of Administrative Agent, the Additional 2016 Term Lenders and
the Borrower, to provide for terms applicable to the Additional 2016 Term
Advances permitted by Section 2.23(b)(iv) of the Existing Credit Agreement.

SECTION 9. Further Assurances.  The Borrower and each other Loan Party agrees to
take any further action that is reasonably requested by Administrative Agent to
effect the purposes of this Agreement and the transactions contemplated hereby.

SECTION 10. APPLICABLE LAW, JURISDICTION, WAIVER OF JURY TRIAL.  THE PROVISIONS
OF SECTIONS 9.09, 9.12 AND 9.17 OF THE EXISTING CREDIT AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE HEREIN, MUTATIS MUTANDIS.

SECTION 11. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so

 

--------------------------------------------------------------------------------

- 27 -

 

executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Agreement by telecopier or email shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 12. Notices. All notices, requests and demands to or upon the respective
parties hereto shall be given in the manner, and become effective, as set forth
in Section 9.02 of the Amended Credit Agreement.

[Remainder of page intentionally left blank.]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

 

 

 

By:

 

/s/ Maria M. Bishop

 

 

Name: Maria M. Bishop

 

 

Title: Interim Chief Financial Officer

 

CITIBANK, N.A., as the Administrative Agent, the Collateral Agent and a Lender

 

 

 

By:

 

/s/ Monique Renta

 

 

Name: Monique Renta

 

 

Title: Director

 

TD Bank, N.A., as an Additional 2016 Term Lender

 

 

 

By:

 

/s/ Mark Hogan

 

 

Name: Mark Hogan

 

 

Title: Senior Vice President

 

Sumitomo Mitsui Banking Corporation, as an Additional 2016 Term Lender

 

 

 

By:

 

/s/ James Weinstein

 

 

Name: James Weinstein

 

 

Title: Managing Director

 

CAPITAL ONE N.A., as an Additional 2016 Term Lender

 

 

 

By:

 

/s/ Joshua Dearmon

 

 

Name: Joshua Dearmon

 

 

Title: Senior Vice President

 

JPMORGAN CHASE BANK, N.A., as an Additional 2016 Term Lender

 

 

 

By:

 

/s/ Anthony Galea

 

 

Name: Anthony Galea

 

 

Title: Vice President

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd, as an Additional 2016 Term Lender

 

 

 

By:

 

/s/ Maria Iarriccio

 

 

Name: Maria Iarriccio

 

 

Title: Director

 

First Tennessee Bank National Association, as an Additional 2016 Term Lender

 

 

 

By:

 

/s/ Alex K Turner

 

 

Name: Alex K Turner

 

 

Title: Senior Vice President

 

PNC Bank, National Association, as an Additional 2016 Term Lender

 

 

 

By:

 

/s/ Steven Day

 

 

Name: Steven Day

 

 

Title: Vice President

 

U.S. Bank National Association as an Additional 2016 Term Lender

 

 

 

By:

 

/s/ Lukas Coleman

 

 

Name: Lukas Coleman

 

 

Title: Vice President

 

Wells Fargo Bank, National Association, as an Additional 2016 Term Lender

 

 

 

By:

 

/s/ Mark B. Felker

 

 

Name: Mark B. Felker

 

 

Title: Managing Director

 

Bank of America, N.A., as an Issuing Bank

 

 

 

By:

 

/s/ Stuart Bonomo

 

 

Name: Stuart Bonomo

 

 

Title: Director

 

 

 

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

THE FIRST AMENDMENT OF THE

SAIC SECOND AMENDED AND RESTATED CREDIT AGREEMENT

The undersigned, by executing this signature page as a Continuing Lender (and,
if applicable, in its capacity as a New Lender), agrees (a) to the terms of this
Agreement and the transactions contemplated hereby and consents to the amendment
of the Existing Credit Agreement effected hereby and (b) on the terms and
subject to the conditions set forth in this Agreement and the Amended Credit
Agreement, to continue all of the Term Advances, Tranche B Incremental Loans
(except to the extent of the actual repayment of a portion of the Existing
Tranche B Incremental Loans with the proceeds of the Additional 2016 Term
Advances) or Revolving Credit Commitments (including Revolving Credit Advances),
as applicable, held by such Lender under the Existing Credit Agreement that are
outstanding immediately prior to the First Amendment Effective Date as Term
Advances, Tranche B Incremental Loans or Revolving Credit Commitments (and
Revolving Credit Advances), as applicable, under the Amended Credit Agreement
(as such amount may be reduced prior to the First Amendment Effective Date in
the sole discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Citibank, N.A.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Monique Renta

 

 

Name: Monique Renta

 

 

Title: Director

 

Name of Lender: Bank of America, N.A.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Stuart Bonomo

 

 

Name: Stuart Bonomo

 

 

Title: Director

 

--------------------------------------------------------------------------------

 

 

Name of Lender: PNC Bank, National Association

 

 

 

By:

 

 

 

 

 

 

 

/s/ Steven Day

 

 

Name: Steven Day

 

 

Title: Vice President

 

Name of Lender: Suntrust Bank

 

 

 

By:

 

 

 

 

 

 

 

/s/ Shannon Offen

 

 

Name: Shannon Offen

 

 

Title: Director

 

Name of Lender: U.S. Bank National Association

 

 

 

By:

 

 

 

 

 

 

 

/s/ Lukas Coleman

 

 

Name: Lukas Coleman

 

 

Title: Vice President

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Wells Fargo Bank, N.A.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Mark B. Felker

 

 

Name: Mark B. Felker

 

 

Title: Managing Director

 

Name of Lender: The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Maria Iarriccio

 

 

Name: Maria Iarriccio

 

 

Title: Director

 

Name of Lender: First Tennessee Bank National Association

 

 

 

By:

 

 

 

 

 

 

 

/s/ Alex K Turner

 

 

Name: Alex K Turner

 

 

Title: Senior Vice President

 

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Capital One N.A.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Joshua Dearmon

 

 

Name: Joshua Dearmon

 

 

Title: Senior Vice President

 

Name of Lender: JPMorgan Chase Bank, N.A.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Anthony Galea

 

 

Name: Anthony Galea

 

 

Title: Vice President

 

Name of Lender: TD Bank, N.A.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Mark Hogan

 

 

Name: Mark Hogan

 

 

Title: Senior Vice President

 

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Sumitomo Mitsui Banking Corporation

 

 

 

By:

 

 

 

 

 

 

 

/s/ James Weinstein

 

 

Name: James Weinstein

 

 

Title: Managing Director

 

Name of Lender: The Northern Trust Company

 

 

 

By:

 

 

 

 

 

 

 

/s/ Joshua Metcalf

 

 

Name: Joshua Metcalf

 

 

Title: 2VP

 

Name of Lender: Bean Creek CLO, Ltd.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Bryan S. Higgins

 

 

Name: Bryan S. Higgins

 

 

Title: Manager

 

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Cedar Creek CLO, Ltd.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Bryan S. Higgins

 

 

Name: Bryan S. Higgins

 

 

Title: Authorized Signor

 

Name of Lender: Clear Creek CLO, Ltd.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Bryan S. Higgins

 

 

Name: Bryan S. Higgins

 

 

Title: Manager

 

Name of Lender: Silver Creek CLO, Ltd.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Bryan S. Higgins

 

 

Name: Bryan S. Higgins

 

 

Title: Authorized Signor

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Sugar Creek CLO, Ltd.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Bryan S. Higgins

 

 

Name: Bryan S. Higgins

 

 

Title: Authorized Signor

 

Name of Lender: ALJ Global Bank Loan Fund 2015 A SERIES TRUST OF MULTI MANAGER
GLOBAL

 

 

 

By:

 

 

 

 

 

 

 

/s/ Robert Davis

 

 

Name: Robert Davis

 

 

Title: Sr. Vice President

 

Name of Lender: AIB Debt Management, Limited

 

 

 

By:

 

 

 

 

 

 

 

/s/ Joseph Augustini

 

 

Name: Joseph Augustini

 

 

Title: Senior Vice President

 

 

 

By:

 

 

 

 

 

 

 

/s/ Fiona Travers

 

 

Name: Fiona Travers

 

 

Title: Vice President

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

 

Name of Lender: AIMCO CLO, Series 2014-A

 

 

 

By:

 

Allstate Investment Management Company as Collateral Manager

 

 

 

 

 

/s/ Chris Goergen

 

 

Name: Chris Goergen

 

 

Title: Authorized Signatory

 

 

 

By:

 

 

 

 

 

 

 

/s/ Mark D. Pittman

 

 

Name: Mark D. Pittman

 

 

Title: Authorized Signatory

 

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: AIMCO CLO, Series 2015-A

 

 

 

By:

 

Allstate Investment Management Company as Collateral Manager

 

 

 

 

 

/s/ Chris Goergen

 

 

Name: Chris Goergen

 

 

Title: Authorized Signatory

 

 

 

By:

 

 

 

 

 

 

 

/s/ Mark D. Pittman

 

 

Name: Mark D. Pittman

 

 

Title: Authorized Signatory

  

Name of Lender: Allstate Insurance Company

 

 

 

By:

 

 

 

 

 

 

 

/s/ Chris Goergen

 

 

Name: Chris Goergen

 

 

Title: Authorized Signatory

 

 

 

By:

 

 

 

 

 

 

 

/s/ Mark D. Pittman

 

 

Name: Mark D. Pittman

 

 

Title: Authorized Signatory

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

 

Name of Lender: AMMC CLO 15, LIMITED

 

 

 

By: American Money Management Corp., as Collateral Manager

 

 

 

 

 

/s/ David P. Meyer

 

 

Name: David P. Meyer

 

 

Title: Senior Vice President

 

Name of Lender: AMMC CLO 16, LIMITED

 

 

 

By: American Money Management Corp., as Collateral Manager

 

 

 

 

 

/s/ David P. Meyer

 

 

Name: David P. Meyer

 

 

Title: Senior Vice President

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: AMMC CLO 17, LIMITED

 

 

 

By: American Money Management Corp., as Collateral Manager

 

 

 

 

 

/s/ David P. Meyer

 

 

Name: David P. Meyer

 

 

Title: Senior Vice President

 

Name of Lender: AMMC CLO 18, LIMITED

 

 

 

By: American Money Management Corp., as Collateral Manager

 

 

 

 

 

/s/ David P. Meyer

 

 

Name: David P. Meyer

 

 

Title: Senior Vice President

 

Name of Lender: AMMC CLO XIV, LIMITED

 

 

 

By:

 

 

 

 

 

 

 

/s/ David P. Meyer

 

 

Name: David P. Meyer

 

 

Title: Senior Vice President

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Blackstone / GSO Secured Trust Ltd.

 

 

 

By: GSO / Blackstone Debt Funds Management LLC as Investment Manager

 

 

 

 

 

/s/ Thomas Iannarone

 

 

Name: Thomas Iannarone

 

 

Title: Authorized Signatory

 

Name of Lender: Delaware Life Insurance Company

 

 

 

By: GSO / Blackstone Debt Funds Management LLC as Sub-Advisor

 

 

 

 

 

/s/ Thomas Iannarone

 

 

Name: Thomas Iannarone

 

 

Title: Authorized Signatory

 

Name of Lender: GSO Sakura Loan Fund 2015, a Series Trust of Multi Manager
Global Investment Trust

 

 

 

By: GSO Capital Advisors LLC, as its Investment Manager

 

 

 

 

 

/s/ Thomas Iannarone

 

 

Name: Thomas Iannarone

 

 

Title: M

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Optum Bank, Inc.

 

 

 

By: GSO Capital Advisors LLC as Manager

 

 

 

 

 

/s/ Thomas Iannarone

 

 

Name: Thomas Iannarone

 

 

Title: Authorized Signatory

 

Name of Lender: BNPP IP CLO 2014-1 Ltd.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Vanessa Ritter

 

 

Name: Vanessa Ritter

 

 

Title: Portfolio Manager

 

Name of Lender: California First National Bank

 

 

 

By:

 

 

 

 

 

 

 

/s/ Mark D. Cross

 

 

Name: Mark D. Cross

 

 

Title: EVP, Chief Credit Officer

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Carlyle Global Market Strategies CLO 2015-2, Ltd.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Linda Pace

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

Name of Lender: Carlyle Global Market Strategies CLO 2015-3, Ltd.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Linda Pace

 

 

Name: Linda Pace

 

 

Title: Managing Director

 

Name of Lender: Carlyle Global Market Strategies CLO 2015-4, Ltd.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Linda Pace

 

 

Name: Linda Pace

 

 

Title: Managing Director

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Cathay Bank

 

 

 

By:

 

 

 

 

 

 

 

/s/ Nancy A. Moore

 

 

Name: Nancy A. Moore

 

 

Title: Senior Vice President

 

Name of Lender: Chang Hwa Commercial Bank, Ltd., New York Branch

 

 

 

By:

 

 

 

 

 

 

 

/s/ Jane S.C. Yang

 

 

Name: Jane S.C. Yang

 

 

Title: V.P. & General Manager

 

Name of Lender: CIT Finance LLC

 

 

 

By:

 

 

 

 

 

 

 

/s/ Christopher Mongeluzzi

 

 

Name: Christopher Mongeluzzi

 

 

Title: Authorized Signatory

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Citizens First Bank

 

 

 

By:

 

 

 

 

 

 

 

/s/ Josh Biller

 

 

Name: Josh Biller

 

 

Title: First Vice President

 

Name of Lender: Ameriprise Certificate Company

 

 

 

By:

 

 

 

 

 

 

 

/s/ Steven B. Staver

 

 

Name: Steven B. Staver

 

 

Title: Assistant Vice President

 

Name of Lender: Cent CLO 16, L.P.

 

 

 

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

 

 

 

 

 

/s/ Steven B. Staver

 

 

Name: Steven B. Staver

 

 

Title: Assistant Vice President

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Cent CLO 17 Limited

 

 

 

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

 

 

 

 

 

/s/ Steven B. Staver

 

 

Name: Steven B. Staver

 

 

Title: Assistant Vice President

 

Name of Lender: Cent CLO 18 Limited

 

 

 

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

 

 

 

 

 

/s/ Steven B. Staver

 

 

Name: Steven B. Staver

 

 

Title: Assistant Vice President

 

Name of Lender: Cent CLO 20 Limited

 

 

 

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

 

 

 

 

 

/s/ Steven B. Staver

 

 

Name: Steven B. Staver

 

 

Title: Assistant Vice President

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Cent CLO 21 Limited

 

 

 

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

 

 

 

 

 

/s/ Steven B. Staver

 

 

Name: Steven B. Staver

 

 

Title: Assistant Vice President

 

Name of Lender: Cent CLO 22 Limited

 

 

 

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

 

 

 

 

 

/s/ Steven B. Staver

 

 

Name: Steven B. Staver

 

 

Title: Assistant Vice President

 

Name of Lender: Cent CLO 23 Limited

 

 

 

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

 

 

 

 

 

/s/ Steven B. Staver

 

 

Name: Steven B. Staver

 

 

Title: Assistant Vice President

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Cent CLO 24 Limited

 

 

 

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

 

 

 

 

 

/s/ Steven B. Staver

 

 

Name: Steven B. Staver

 

 

Title: Assistant Vice President

 

Name of Lender: Columbia Floating Rate Fund, a series of Columbia Funds Series
Trust II

 

 

 

By:

 

 

 

 

 

 

 

/s/ Steven B. Staver

 

 

Name: Steven B. Staver

 

 

Title: Assistant Vice President

 

Name of Lender: RiverSource Life Insurance Company

 

 

 

By:

 

 

 

 

 

 

 

/s/ Steven B. Staver

 

 

Name: Steven B. Staver

 

 

Title: Assistant Vice President

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: APIDOS CLO X

 

 

 

By: Its Collateral Manager CVC Credit Partners, LLC

 

 

 

 

 

/s/ Gretchen Bergstresser

 

 

Name: Gretchen Bergstresser

 

 

Title: Senior Portfolio Manager

 

Name of Lender: APIDOS CLO XI

 

 

 

By: Its Collateral Manager CVC Credit Partners, LLC

 

 

 

 

 

/s/ Gretchen Bergstresser

 

 

Name: Gretchen Bergstresser

 

 

Title: Senior Portfolio Manager

 

Name of Lender: APIDOS CLO XII

 

 

 

By: Its Collateral Manager CVC Credit Partners, LLC

 

 

 

 

 

/s/ Gretchen Bergstresser

 

 

Name: Gretchen Bergstresser

 

 

Title: Senior Portfolio Manager

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: APIDOS CLO XIV

 

 

 

By: Its Collateral Manager CVC Credit Partners, LLC

 

 

 

 

 

/s/ Gretchen Bergstresser

 

 

Name: Gretchen Bergstresser

 

 

Title: Senior Portfolio Manager

 

Name of Lender: APIDOS CLO XV

 

 

 

By: Its Collateral Manager CVC Credit Partners, LLC

 

 

 

 

 

/s/ Gretchen Bergstresser

 

 

Name: Gretchen Bergstresser

 

 

Title: Senior Portfolio Manager

 

Name of Lender: APIDOS CLO XVI

 

 

 

By: Its Collateral Manager CVC Credit Partners, LLC

 

 

 

 

 

/s/ Gretchen Bergstresser

 

 

Name: Gretchen Bergstresser

 

 

Title: Senior Portfolio Manager

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: APIDOS CLO XVII

 

 

 

By: Its Collateral Manager CVC Credit Partners, LLC

 

 

 

 

 

/s/ Gretchen Bergstresser

 

 

Name: Gretchen Bergstresser

 

 

Title: Senior Portfolio Manager

 

Name of Lender: APIDOS CLO XVIII

 

 

 

By: Its Collateral Manager CVC Credit Partners, LLC

 

 

 

 

 

/s/ Gretchen Bergstresser

 

 

Name: Gretchen Bergstresser

 

 

Title: Senior Portfolio Manager

 

Name of Lender: APIDOS CLO XX

 

 

 

By: Its Collateral Manager CVC Credit Partners, LLC

 

 

 

 

 

/s/ Gretchen Bergstresser

 

 

Name: Gretchen Bergstresser

 

 

Title: Senior Portfolio Manager

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: APIDOS CLO XXII

 

 

 

By: Its Collateral Manager CVC Credit Partners, LLC

 

 

 

 

 

/s/ Gretchen Bergstresser

 

 

Name: Gretchen Bergstresser

 

 

Title: Senior Portfolio Manager

 

Name of Lender: Crescom Bank

 

 

 

By:

 

 

 

 

 

 

 

/s/ Jeff Benjamin

 

 

Name: Jeff Benjamin

 

 

Title: Executive Vice President

 

Name of Lender: Swiss Capital Pro Loan III PLC - CVC

 

 

 

By:

 

 

 

 

 

 

 

/s/ Gretchen Bergstresser

 

 

Name: Gretchen Bergstresser

 

 

Title: Senior Portfolio Manager

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Swiss Capital Pro Loan V PLC - CVC

 

 

 

By:

 

 

 

 

 

 

 

/s/ Gretchen Bergstresser

 

 

Name: Gretchen Bergstresser

 

 

Title: Senior Portfolio Manager

 

Name of Lender: Deutsche Bank (Cayman) Limited

(solely in its capacity as trustee of The Canary Star Trust and its Sub-Trusts)
as the Trustee

 

 

 

By: Deutsche Bank AG New York Branch

 

 

 

 

 

/s/ Howard Lee

 

 

Name: Howard Lee

 

 

Title: Assistant Vice President

 

 

 

By:

 

 

 

 

 

/s/ Hoi Yeun Chin

 

 

Name: Hoi Yeun Chin

 

 

Title: Assistant Vice President

 

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: DENALI CAPITAL CLO XI, LTD.

 

 

 

By: Crestline Denali Capital, L.P., collateral manager for DENALI CAPITAL CLO
XI, LTD.

 

 

 

 

 

/s/ John Thacker

 

 

Name: John Thacker

 

 

Title: Chief Credit Officer

 

Name of Lender: George Lucas Family Foundation

 

 

 

By: Deutsche Bank Trust Company Americas as Agent

 

 

 

 

 

/s/ Lonnie Fox

 

 

Name: Lonnie Fox

 

 

Title: Vice President

By:

 

 

 

 

 

/s/ Mark Rigazio

 

 

Name: Mark Rigazio

 

 

Title: High Yield Analyst

 

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Health Net Community Solutions, Inc.

 

 

 

By: Deutsche Investment Management Americas Inc. as Manager

 

 

 

 

 

/s/ Lonnie Fox

 

 

Name: Lonnie Fox

 

 

Title: Vice President

 

By:

 

 

 

 

 

/s/ Mark Rigazio

 

 

Name: Mark Rigazio

 

 

Title: High Yield Analyst

 

 

Name of Lender: Deutsche Floating Rate Fund

 

 

 

By: Deutsche Investment Management Americas Inc. Investment Advisor

 

 

 

 

 

/s/ Lonnie Fox

 

 

Name: Lonnie Fox

 

 

Title: Vice President

 

By:

 

 

 

 

 

/s/ Mark Rigazio

 

 

Name: Mark Rigazio

 

 

Title: High Yield Analyst

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

 

Name of Lender: Mt. Whitney Securities Inc.

 

 

 

By: Deutsche Investment Management Americas Inc. as Manager

 

 

 

 

 

/s/ Lonnie Fox

 

 

Name: Lonnie Fox

 

 

Title: Vice President

 

By:

 

 

 

 

 

/s/ Mark Rigazio

 

 

Name: Mark Rigazio

 

 

Title: High Yield Analyst

 

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: The GWL Living Trust

 

 

 

By: Deutsche Bank Trust Company Americas as Agent

 

 

 

 

 

/s/ Lonnie Fox

 

 

Name: Lonnie Fox

 

 

Title: Vice President

 

By:

 

 

 

 

 

/s/ Mark Rigazio

 

 

Name: Mark Rigazio

 

 

Title: High Yield Analyst

 

 

Name of Lender: EAST WEST BANK

 

 

 

By:

 

 

 

 

 

 

 

/s/ Andrew Maria

 

 

Name: Andrew Maria

 

 

Title: Senior Vice President

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Ballyrock CLO 2014-1 Limited

 

 

 

By: Ballyrock Investment Advisors LLC, as Collateral Manager

 

 

 

 

 

/s/ Lisa Rymut

 

 

Name: Lisa Rymut

 

 

Title: Assistant Treasurer

 

Name of Lender: Ballyrock CLO 2013-1 Limited

 

 

 

By: Ballyrock Investment Advisors LLC, as Collateral Manager

 

 

 

 

 

/s/ Lisa Rymut

 

 

Name: Lisa Rymut

 

 

Title: Assistant Treasurer

 

Name of Lender: Fidelity Advisor Series I: Fidelity Advisor Floating Rate High
Income Fund

 

 

 

By:

 

 

 

 

 

/s/ Jeffrey Christian

 

 

Name: Jeffrey Christian

 

 

Title: Authorized Signatory

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Fidelity Central Investment Portfolios LLC: Fidelity Floating
Rate Central Fund

 

 

 

By:

 

 

 

 

 

/s/ Jeffrey Christian

 

 

Name: Jeffrey Christian

 

 

Title: Authorized Signatory

 

Name of Lender: Fidelity Summer Street Trust: Fidelity Series Floating Rate High
Income Fund

 

 

 

By:

 

 

 

 

 

/s/ Jeffrey Christian

 

 

Name: Jeffrey Christian

 

 

Title: Authorized Signatory

 

Name of Lender: Fidelity Floating Rate High Income Fund

For Fidelity Investments Canada ULC as Trustee of Fidelity Floating Rate High
Income Fund

 

By:

 

 

 

 

 

/s/ Jeffrey Christian

 

 

Name: Jeffrey Christian

 

 

Title: Authorized Signatory

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Variable Insurance Products Fund: Floating Rate High Income
Portfolio

 

 

 

By:

 

 

 

 

 

/s/ Jeffrey Christian

 

 

Name: Jeffrey Christian

 

 

Title: Authorized Signatory

 

Name of Lender: Fidelity Income Fund: Fidelity Total Bond Fund

 

 

 

By:

 

 

 

 

 

/s/ Jeffrey Christian

 

 

Name: Jeffrey Christian

 

 

Title: Authorized Signatory

 

Name of Lender: Fidelity Floating Rate High Income Investment Trust

For Fidelity Investments Canada ULC as Trustee of Fidelity Floating Rate High
Income Investment Trust

 

By:

 

 

 

 

 

/s/ Jeffrey Christian

 

 

Name: Jeffrey Christian

 

 

Title: Authorized Signatory

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Fidelity Qualifying Investor Funds Plc

 

 

 

By:

 

FIAM LLC as Sub Advisor

 

 

 

 

 

/s/ David Censorio

 

 

Name: David Censorio

 

 

Title: Vice President

 

Name of Lender: FIAM Leveraged Loan, LP

 

 

 

By:

 

FIAM LLC as Investment Manager

 

 

 

 

 

/s/ David Censorio

 

 

Name: David Censorio

 

 

Title: Vice President

 

Name of Lender: FIAM Floating Rate High Income Commingled Pool

 

 

 

By:

 

Fidelity Institutional Asset Management Trust Company as Trustee

 

 

 

 

 

/s/ David Censorio

 

 

Name: David Censorio

 

 

Title: Vice President

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Advanced Series Trust-AST FI Pyramis Quantitative Portfolio

 

 

 

By:

 

FIAM LLC as Investment Manager

 

 

 

 

 

/s/ David Censorio

 

 

Name: David Censorio

 

 

Title: Vice President

 

Name of Lender: First Trust Short Duration High Yield Bond ETF (CAD-Hedged)

 

 

 

By:

 

First Trust Advisors L.P.

 

 

 

 

 

/s/ Ryan Kommers

 

 

Name: Ryan Kommers

 

 

Title: Vice President

 

Name of Lender: Garrison Funding 2015-1 Ltd.

 

 

 

By:

 

Garrison Funding 2015-1 Manager LLC as Portfolio Manager

 

 

 

 

 

/s/ Krystle Walker

 

 

Name: Krystle Walker

 

 

Title: Associate Director - Settlements

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Health Net of California, Inc.

 

 

 

By:

 

GoldenTree Asset Management, L.P.

 

 

 

 

 

/s/ Karen Weber

 

 

Name: Karen Weber

 

 

Title: Authorized Signatory

 

Name of Lender: Swiss Capital Pro Loan III Plc

 

 

 

By:

 

GoldenTree Asset Management, L.P.

 

 

 

 

 

/s/ Karen Weber

 

 

Name: Karen Weber

 

 

Title: Authorized Signatory

 

Name of Lender: Golub Capital Partners CLO 14, Ltd.

 

 

 

By:

 

GC Advisors LLC, its agent,

 

 

 

 

 

/s/ Christina D. Jamieson

 

 

Name: Christina D. Jamieson

 

 

Title: Senior Portfolio Manager

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Golub Capital Partners CLO 22(B), Ltd.

 

 

 

By:

 

GC Advisors LLC, its agent,

 

 

 

 

 

/s/ Christina D. Jamieson

 

 

Name: Christina D. Jamieson

 

 

Title: Senior Portfolio Manager

 

Name of Lender: Golub Capital Partners CLO 23(B), Ltd.

 

 

 

By:

 

GC Advisors LLC, its agent,

 

 

 

 

 

/s/ Christina D. Jamieson

 

 

Name: Christina D. Jamieson

 

 

Title: Senior Portfolio Manager

 

 

Name of Lender: Golub Capital Partners CLO 26(B), Ltd.

 

 

 

By:

 

GC Advisors LLC, its agent,

 

 

 

 

 

/s/ Christina D. Jamieson

 

 

Name: Christina D. Jamieson

 

 

Title: Senior Portfolio Manager

 

Name of Lender: Greywolf CLO II, Ltd

 

 

 

By:

 

Greywolf Capital Management LP, as Portfolio Manager

 

 

 

 

 

/s/ William Troy

 

 

Name: William Troy

 

 

Title: Authorized Signatory

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Greywolf CLO III, Ltd

 

 

 

By:

 

Greywolf Capital Management LP, as Portfolio Manager

 

 

 

 

 

/s/ William Troy

 

 

Name: William Troy

 

 

Title: Authorized Signatory

 

Name of Lender: Greywolf CLO IV, Ltd

 

 

 

By:

 

Greywolf Capital Management LP, as Portfolio Manager

 

 

 

 

 

/s/ William Troy

 

 

Name: William Troy

 

 

Title: Authorized Signatory

 

Name of Lender: Greywolf CLO V, Ltd

 

 

 

By:

 

Greywolf Capital Management LP, as Portfolio Manager

 

 

 

 

 

/s/ William Troy

 

 

Name: William Troy

 

 

Title: Authorized Signatory

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Blackstone Treasury Solutions Master Fund L.P.

 

 

 

By:

 

GSO Capital Advisors LLC, its Investment Manager

 

 

 

 

 

/s/ Thomas Iannarone

 

 

Name: Thomas Iannarone

 

 

Title: Authorized Signatory

 

Name of Lender: WhiteHorse IX, Ltd

 

 

 

By:

 

H.I.G. WhiteHorse Capital, LLC

As Collateral Manager

 

 

 

 

 

/s/ Jay Carvell

 

 

Name: Jay Carvell

 

 

Title: Manager

 

Name of Lender: AMJ Bank Loan Fund SERIES 2 A SERIES TRUST OF MULTI MANAGER
GLOBAL INVESTMENT TRUST

 

 

 

By:

 

 

 

 

 

 

 

/s/ Jamie Donsky

 

 

Name: Jamie Donsky

 

 

Title: Senior Vice President

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Highbridge Loan Management 6-2015, Ltd.

 

 

 

By:

 

HPS Investment Partners, LLC

As the Collateral Manager

 

 

 

 

 

/s/ Jamie Donsky

 

 

Name: Jamie Donsky

 

 

Title: Senior Vice President

 

Name of Lender: Highbridge Loan Management 7-2015, Ltd.

 

 

 

By:

 

HPS Investment Partners, LLC,

its Collateral Manager

 

 

 

 

 

/s/ Jamie Donsky

 

 

Name: Jamie Donsky

 

 

Title: Senior Vice President

 

Name of Lender: HRS Investment Holdings LLC

 

 

 

By:

 

 

 

 

 

 

 

/s/ Steve Kaseta

 

 

Name: Steve Kaseta

 

 

Title: CIO

 

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: ICG US CLO 2015-1, Ltd

 

 

 

By:

 

 

 

 

 

 

 

/s/ Seth Katzenstein

 

 

Name: Seth Katzenstein

 

 

Title: Authorized Signatory

 

Name of Lender: A Voce CLO, Ltd.

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Collateral Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

 

Name of Lender: American General Life Insurance Company

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Investment Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: American Home Assurance Company

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Investment Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

 

Name of Lender: Betony CLO, Ltd.

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Collateral Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Blue Hill CLO, Ltd.

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Collateral Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

 

Name of Lender: Diversified Credit Portfolio Ltd.

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Investment Advisor

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

 

Name of Lender: Invesco BL Fund, Ltd.

 

 

 

By:

 

Invesco Management S.A. As Investment Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Invesco Polaris US Bank Loan Fund

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Investment Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

 

Name of Lender: INVESCO SSL FUND LLC

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Collateral Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

 

Name of Lender: Invesco Zodiac Funds - Invesco US Senior Loan Fund

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Investment Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Kaiser Foundation Hospitals

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Investment Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

 

Name of Lender: Kaiser Permanente Group Trust

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Investment Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Lexington Insurance Company

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Investment Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

 

Name of Lender: Limerock CLO II, Ltd.

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Collateral Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

 

Name of Lender: Marea CLO, Ltd.

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Collateral Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: National Union Fire Insurance

Company of Pittsburgh, Pa.

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Investment Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

 

Name of Lender: Nomad CLO, Ltd.

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Collateral Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

 

Name of Lender: North End CLO, Ltd

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Investment Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Recette CLO, Ltd.

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Collateral Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

 

Name of Lender: Sentry Insurance a Mutual Company

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Sub-Advisor

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: The City of New York Group Trust

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Investment Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

 

Name of Lender: The United States Life Insurance Company In the City of New York

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Investment Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

 

Name of Lender: The Variable Annuity Life Insurance Company

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Investment Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Wasatch CLO Ltd

 

 

 

By:

 

Invesco Senior Secured Management, Inc. as Portfolio Manager

 

 

 

 

 

/s/ Kevin Egan

 

 

Name: Kevin Egan

 

 

Title: Authorized Individual

 

Name of Lender: JMP Credit Advisors CLO III Ltd

 

 

 

By:

 

JMP Credit Advisors LLC as Attorney-in-Fact

 

 

 

 

 

/s/ Jeremy Phipps

 

 

Name: Jeremy Phipps

 

 

Title: Director

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Remuda Capital Management LTD

 

 

 

By:

 

 

 

 

 

 

 

/s/ James P. Shanahan Jr.

 

 

Name: James P. Shanahan Jr.

 

 

Title: Managing Director

 

Name of Lender: Commingled Pension Trust Fund (Floating Rate Income) of JPMorgan
Chase Bank, N.A.

 

 

 

By:

 

 

 

 

 

 

 

/s/ James P. Shanahan Jr.

 

 

Name: James P. Shanahan Jr.

 

 

Title: Managing Director

 

Name of Lender: KVK CLO 2015-1 Ltd.

 

 

 

By:

 

 

 

 

 

 

 

/s/ David Cifonelli

 

 

Name: David Cifonelli

 

 

Title: Vice President

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: LCM XI Limited Partnership

 

 

 

By:

 

LCM Asset Management LLC as Collateral Manager

 

 

 

 

 

/s/ Sophie A. Venon

 

 

Name: Sophie A. Venon

 

 

Title: LCM Asset Management LLC

 

Name of Lender: LCM XII Limited Partnership

 

 

 

By:

 

LCM Asset Management LLC as Collateral Manager

 

 

 

 

 

/s/ Sophie A. Venon

 

 

Name: Sophie A. Venon

 

 

Title: LCM Asset Management LLC

 

Name of Lender: LCM XIII Limited Partnership

 

 

 

By:

 

LCM Asset Management LLC as Collateral Manager

 

 

 

 

 

/s/ Sophie A. Venon

 

 

Name: Sophie A. Venon

 

 

Title: LCM Asset Management LLC

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: LCM XIV Limited Partnership

 

 

 

By:

 

LCM Asset Management LLC as Collateral Manager

 

 

 

 

 

/s/ Sophie A. Venon

 

 

Name: Sophie A. Venon

 

 

Title: LCM Asset Management LLC

 

Name of Lender: LCM XV Limited Partnership

 

 

 

By:

 

LCM Asset Management LLC as Collateral Manager

 

 

 

 

 

/s/ Sophie A. Venon

 

 

Name: Sophie A. Venon

 

 

Title: LCM Asset Management LLC

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: LCM XVI Limited Partnership

 

 

 

By:

 

LCM Asset Management LLC as Collateral Manager

 

 

 

 

 

/s/ Sophie A. Venon

 

 

Name: Sophie A. Venon

 

 

Title: LCM Asset Management LLC

 

Name of Lender: LCM XVII Limited Partnership

 

 

 

By:

 

LCM Asset Management LLC as Collateral Manager

 

 

 

 

 

/s/ Sophie A. Venon

 

 

Name: Sophie A. Venon

 

 

Title: LCM Asset Management LLC

 

Name of Lender: LCM XVIII Limited Partnership

 

 

 

By:

 

LCM Asset Management LLC as Collateral Manager

 

 

 

 

 

/s/ Sophie A. Venon

 

 

Name: Sophie A. Venon

 

 

Title: LCM Asset Management LLC

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: LCM XIX Limited Partnership

 

 

 

By:

 

LCM Asset Management LLC as Collateral Manager

 

 

 

 

 

/s/ Sophie A. Venon

 

 

Name: Sophie A. Venon

 

 

Title: LCM Asset Management LLC

 

Name of Lender: Lord Abbett Bank Loan Trust

 

 

 

By:

 

Lord Abbett & Co LLC, As Investment Manager

 

 

 

 

 

/s/ Jeffrey Lapin

 

 

Name: Jeffrey Lapin

 

 

Title: Portfolio Manager, Taxable Fixed Income

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Lord Abbett Investment Trust – Lord Abbett Floating Rate Fund

 

 

 

By:

 

Lord Abbett & Co LLC, As Investment Manager

 

 

 

 

 

/s/ Jeffrey Lapin

 

 

Name: Jeffrey Lapin

 

 

Title: Portfolio Manager, Taxable Fixed Income

 

Name of Lender: National Electrical Benefit Fund

 

 

 

By:

 

Lord Abbett & Co LLC, As Investment Manager

 

 

 

 

 

/s/ Jeffrey Lapin

 

 

Name: Jeffrey Lapin

 

 

Title: Portfolio Manager, Taxable Fixed Income

 

Name of Lender: Red Fox Funding LLC

 

 

 

By:

 

 

 

 

 

 

 

/s/ Jay Lapointe

 

 

Name: Jay Lapointe

 

 

Title: Officer

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Mariner CLO 2015-1 LLC

 

 

 

By:

 

 

 

 

 

 

 

/s/ David Martin

 

 

Name: David Martin

 

 

Title: Authorized Signatory

 

Name of Lender: Mega International Commercial Bank Co., Ltd. Chicago Branch

 

 

 

By:

 

 

 

 

 

 

 

/s/ Wan-Ling Jwang

 

 

Name: Wan-Ling Jwang

 

 

Title: VP & General Manager

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Mega International Commercial Bank Co., Ltd. Los Angeles Branch

 

 

 

By:

 

 

 

 

 

 

 

/s/ YiMing Ko

 

 

Name: YiMing Ko

 

 

Title: SVP & General Manager

 

Name of Lender: Regatta II Funding LP

 

 

 

By:

 

Napier Park Global Capital (US) LP Attorney-in-fact

 

 

 

 

 

/s/ Melanie Hanlon

 

 

Name: Melanie Hanlon

 

 

Title: Managing Director

 

Name of Lender: Regatta III Funding LP

 

 

 

By:

 

Napier Park Global Capital (US) LP Attorney-in-fact

 

 

 

 

 

/s/ Melanie Hanlon

 

 

Name: Melanie Hanlon

 

 

Title: Managing Director

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Regatta IV Funding LP

 

 

 

By:

 

Napier Park Global Capital (US) LP Attorney-in-fact

 

 

 

 

 

/s/ Melanie Hanlon

 

 

Name: Melanie Hanlon

 

 

Title: Managing Director

 

Name of Lender: Regatta V Funding LP

 

 

 

By:

 

Napier Park Global Capital (US) LP Attorney-in-fact

 

 

 

 

 

/s/ Melanie Hanlon

 

 

Name: Melanie Hanlon

 

 

Title: Managing Director

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Regatta VI Funding LP

 

 

 

By:

 

Regatta Loan Management LLC its Collateral Manager

 

 

 

 

 

/s/ Melanie Hanlon

 

 

Name: Melanie Hanlon

 

 

Title: Managing Director

 

Name of Lender: Dunham Floating Rate Bond Fund

 

 

 

By:

 

 

 

 

 

 

 

/s/ Kyle Jennings

 

 

Name: Kyle Jennings

 

 

Title: Managing Director

 

Name of Lender: SunAmerica Income Funds - SunAmerica Flexible Credit Fund

 

 

 

By:

 

 

 

 

 

 

 

/s/ Kyle Jennings

 

 

Name: Kyle Jennings

 

 

Title: Managing Director

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Virtus Senior Floating Rate Fund

 

 

 

By:

 

 

 

 

 

 

 

/s/ Kyle Jennings

 

 

Name: Kyle Jennings

 

 

Title: Managing Director

 

Name of Lender: Octagon Delaware Trust 2011

 

 

 

By:

 

Octagon Credit Investors, LLC

as Portfolio Manager

 

 

 

 

 

/s/ Lauren Basmadjian

 

 

Name: Lauren Basmadjian

 

 

Title: Portfolio Manager

 

Name of Lender: Octagon Investment Partners XXIII, Ltd

 

 

 

By:

 

Octagon Credit Investors, LLC as Collateral Manager

 

 

 

 

 

/s/ Margaret B. Harvey

 

 

Name: Margaret B. Harvey

 

 

Title: Managing Director of Portfolio Administration

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Octagon Investment Partners 25, Ltd.

 

 

 

By:

 

Octagon Credit Investors, LLC

as Collateral Manager

 

 

 

 

 

/s/ Lauren Basmadjian

 

 

Name: Lauren Basmadjian

 

 

Title: Portfolio Manager

 

Name of Lender: Octagon Investment Partners XXI, Ltd.

 

 

 

By:

 

Octagon Credit Investors, LLC

as Portfolio Manager

 

 

 

 

 

/s/ Lauren Basmadjian

 

 

Name: Lauren Basmadjian

 

 

Title: Portfolio Manager

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Octagon Paul Credit Fund Series I, Ltd.

 

 

 

By:

 

Octagon Credit Investors, LLC

as Portfolio Manager

 

 

 

 

 

/s/ Lauren Basmadjian

 

 

Name: Lauren Basmadjian

 

 

Title: Portfolio Manager

 

Name of Lender: OZLM Funding III, Ltd.

 

 

 

By:

 

Och-Ziff Loan Management LP, its collateral manager

By:

 

Och-Ziff Loan Management LLC, its general partner

 

 

 

 

 

/s/ Joel Frank

 

 

Name: Joel Frank

 

 

Title: Chief Financial Officer

 

Name of Lender: OZLM Funding IV, Ltd.

 

 

 

By:

 

Och-Ziff Loan Management LP, its collateral manager

By:

 

Och-Ziff Loan Management LLC, its general partner

 

 

 

 

 

/s/ Joel Frank

 

 

Name: Joel Frank

 

 

Title: Chief Financial Officer

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: OZLM Funding XII, Ltd.

 

 

 

By:

 

Och-Ziff Loan Management LP, its collateral manager

By:

 

Och-Ziff Loan Management LLC, its general partner

 

 

 

 

 

/s/ Joel Frank

 

 

Name: Joel Frank

 

 

Title: Chief Financial Officer

 

Name of Lender: TRALEE CLO II, LTD

 

 

 

By:

 

Par-Four Investment Management, LLC

As Collateral Manager

 

 

 

 

 

/s/ Dennis Gorczyca

 

 

Name: Dennis Gorczyca

 

 

Title: Managing Director

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: TRALEE CLO III, LTD

 

 

 

By:

 

Par-Four Investment Management, LLC

As Collateral Manager

 

 

 

 

 

/s/ Dennis Gorczyca

 

 

Name: Dennis Gorczyca

 

 

Title: Managing Director

 

Name of Lender: Ohio Police and Fire Pension Fund

 

 

 

By:

 

PENN Capital Management Company, Inc., as its Investment Advisor

 

 

 

 

 

/s/ Christopher Skorton

 

 

Name: Christopher Skorton

 

 

Title: Business Operations Associate

 

Name of Lender: Penn Institutional Loan Common Master Fund, LP

 

 

 

By:

 

PENN Capital Management Company, Inc., as its Investment Advisor

 

 

 

 

 

/s/ Christopher Skorton

 

 

Name: Christopher Skorton

 

 

Title: Business Operations Associate

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Pioneer Floating Rate Fund

 

 

 

By:

 

Pioneer Investment Management, Inc.

As its adviser

 

 

 

 

 

/s/ Margaret C. Begley

 

 

Name: Margaret C. Begley

 

 

Title: Vice President and Associate General Counsel

 

Name of Lender: Pioneer Floating Rate Trust

 

 

 

By:

 

Pioneer Investment Management, Inc.

As its adviser

 

 

 

 

 

/s/ Margaret C. Begley

 

 

Name: Margaret C. Begley

 

 

Title: Vice President and Associate General Counsel

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Pioneer Investments Diversified Loans Fund

 

 

 

By:

 

 

 

 

 

 

 

/s/ Margaret C. Begley

 

 

Name: Margaret C. Begley

 

 

Title: Vice President and Associate General Counsel

 

Name of Lender: Dryden XXV Senior Loan Fund

 

 

 

By:

 

PGIM, Inc., as Collateral Manager

 

 

 

 

 

/s/ Joseph Lemanowicz

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

Name of Lender: Dryden 34 Senior Loan Fund

 

 

 

By:

 

PGIM, Inc., as Collateral Manager

 

 

 

 

 

/s/ Joseph Lemanowicz

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Dryden 40 Senior Loan Fund

 

 

 

By:

 

PGIM, Inc., as Collateral Manager

 

 

 

 

 

/s/ Joseph Lemanowicz

 

 

Name: Joseph Lemanowicz

 

 

Title: Vice President

 

Name of Lender: RAYOMND JAMES BANK, N.A.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Kathy Bennett

 

 

Name: Kathy Bennett

 

 

Title: SVP

 

Name of Lender: Mountain View CLO 2014-1 Ltd.

 

 

 

By:

 

Seix Investment Advisors LLC, as Collateral Manager

 

 

 

 

 

/s/ George Goudelias

 

 

Name: George Goudelias

 

 

Title: Managing Director

 

 

 

Name of Lender: Mountain View CLO IX Ltd.

 

 

 

By:

 

Seix Investment Advisors LLC, as Collateral Manager

 

 

 

 

 

/s/ George Goudelias

 

 

Name: George Goudelias

 

 

Title: Managing Director

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Staniford Street CLO, Ltd.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Scott D'Orsi

 

 

Name: Scott D'Orsi

 

 

Title: Portfolio Manager

 

Name of Lender: State Bank of India, Los Angeles Agency

 

 

 

By:

 

 

 

 

 

 

 

/s/ Manoranjan Panda

 

 

Name: Manoranjan Panda

 

 

Title: Vice President & Head (CMC)

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: State Street Bank and Trust Company

 

 

 

By:

 

 

 

 

 

 

 

/s/ Pallo Blum-Tucker

 

 

Name: Pallo Blum-Tucker

 

 

Title: Vice President

 

Name of Lender: Steele Creek CLO 2014-1, LTD

 

 

 

By:

 

 

 

 

 

 

 

/s/ Paul L. Cal

 

 

Name: Paul L. Cal

 

 

Title: SVP and Senior Analyst

 

Name of Lender: Steele Creek CLO 2015-1, LTD

 

 

 

By:

 

 

 

 

 

 

 

/s/ Paul L. Cal

 

 

Name: Paul L. Cal

 

 

Title: SVP and Senior Analyst

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Stifel Bank & Trust

 

 

 

By:

 

 

 

 

 

 

 

/s/ Nathan L. Yocum

 

 

Name: Nathan L. Yocum

 

 

Title: Vice President

 

Name of Lender: Sumitomo Mitsui Trust Bank, Limited, New York Branch

 

 

 

By:

 

 

 

 

 

 

 

/s/ Albert C. Tew II

 

 

Name: Albert C. Tew II

 

 

Title: Head of Documentation Americas

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Diversified Real Asset CIT

 

 

 

By:

 

Symphony Asset Management LLC

 

 

 

 

 

/s/ Scott Caraher

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

Name of Lender: Municipal Employees’ Annuity and Benefit Fund of Chicago

 

 

 

By:

 

Symphony Asset Management LLC

 

 

 

 

 

/s/ Scott Caraher

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

Name of Lender: Symphony CLO XI, Limited Partnership

 

 

 

By:

 

Symphony Asset Management LLC

 

 

 

 

 

/s/ Scott Caraher

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Symphony CLO XII, Ltd

 

 

 

By:

 

Symphony Asset Management LLC

 

 

 

 

 

/s/ Scott Caraher

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

Name of Lender: Symphony CLO XIV, Ltd

 

 

 

By:

 

Symphony Asset Management LLC

 

 

 

 

 

/s/ Scott Caraher

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

 

Name of Lender: Symphony CLO XV, Ltd

 

 

 

By:

 

Symphony Asset Management LLC

 

 

 

 

 

/s/ Scott Caraher

 

 

Name: Scott Caraher

 

 

Title: Portfolio Manager

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: TIAA Stable Value

 

 

 

By:

 

 

 

 

 

 

 

/s/ Anders Persson

 

 

Name: Anders Persson

 

 

Title: Managing Director

 

Name of Lender: Teachers Insurance and Annuity Association of America

 

 

 

By:

 

 

 

 

 

 

 

/s/ Anders Persson

 

 

Name: Anders Persson

 

 

Title: Managing Director

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: Catamaran CLO 2012-1 Ltd.

 

 

 

By:

 

Trimaran Advisors, L.L.C.

 

 

 

 

 

/s/ Daniel Gilligan

 

 

Name: Daniel Gilligan

 

 

Title: Authorized Signatory

 

Name of Lender: Catamaran CLO 2015-1 Ltd.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Daniel Gilligan

 

 

Name: Daniel Gilligan

 

 

Title: Authorized Signatory

 

Name of Lender: Wellfleet CLO 2015-1, Ltd.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Dennis Talley

 

 

Name: Dennis Talley

 

 

Title: Portfolio Manager

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

Name of Lender: YORK CLO-2 LTD.

 

 

 

By:

 

 

 

 

 

 

 

/s/ Rizwan Akhter

 

 

Name: Rizwan Akhter

 

 

Title: Authorized Signatory

 

Name of Lender: Z Capital Credit Partners CLO 2015-1, Ltd.

 

 

 

By:

 

Z Capital CLO Management, L.L.C., its Portfolio Manager

By:

 

Z Capital Group, L.L.C., its Managing Member

 

 

 

 

 

/s/ James J. Zenni

 

 

Name: James J. Zenni

 

 

Title: President and CEO

 

 

 

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

REAFFIRMATION

August 23, 2016

Each of the undersigned Loan Parties hereby consents to this Agreement and the
transactions contemplated thereby.  Each of the undersigned Loan Parties further
(a) affirms and confirms its respective guarantees, pledges, grants of security
interests and other obligations under the Amended Credit Agreement and each of
the other Loan Documents to which it is a party, in respect of, and to secure,
the Obligations and (b) agrees that, notwithstanding the effectiveness of this
Agreement and the transactions contemplated thereby, the Loan Documents to which
it is a party, and such guarantees, pledges, grants of security interests and
other obligations thereunder, shall continue to be in full force and effect in
accordance with the terms thereof.

[Remainder of page intentionally left blank.]

 

 

 

--------------------------------------------------------------------------------

 

 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

 

 

 

By:

 

/s/ Maria M. Bishop

 

 

Name: Maria M. Bishop

 

 

Title: Interim Chief Financial Officer

 

ODYSSEY DRIVE I, LTD.

 

 

 

By:

 

Science Application International Corporation, its General Partner

By:

 

/s/ Maria M. Bishop

 

 

Name: Maria M. Bishop

 

 

Title: Interim Chief Financial Officer

 

SAIC INTERNATIONAL HOLDINGS, INC.

 

 

 

By:

 

/s/ Patrick J. McGee

 

 

Name: Patrick J. McGee

 

 

Title: Treasurer

 

SAIC GEMINI HUNTSVILLE, LLC

 

 

 

By:

 

/s/ Paul E. Levi

 

 

Name: Paul E. Levi

 

 

Title: Treasurer

 

SCITOR HOLDINGS, INC.

 

 

 

By:

 

/s/ Paul E. Levi

 

 

Name: Paul E. Levi

 

 

Title: Treasurer

 

KINSEY TECHNICAL SERVICES, INC.

 

 

 

By:

 

/s/ Darryl Parrish

 

 

Name: Darryl Parrish

 

 

Title: Treasurer

 

SCITOR CORPORATION

 

 

 

By:

 

/s/ Darryl Parrish

 

 

Name: Darryl Parrish

 

 

Title: Treasurer

 

 

 

[Signature Page to Reaffirmation]

--------------------------------------------------------------------------------

 

Schedule I

New Term Lenders

 

Lender

 

Commitment

 

TD Bank

$4,715,884.37

JPMorgan Chase Bank, N.A.

$22,301,114.06

Capital One Bank

$22,301,114.06

Total

$49,318,112.49

New Tranche B Incremental Lender

 

Lender

 

Commitment

 

Citibank, N.A.

$117,771,558.79

Total

$117,771,558.79

New Revolving Credit Lenders

 

Lender

 

Commitment

 

Sumitomo Mitsui Banking Corp.

$2,142,857.14

TD Bank, N.A.

$5,000,000.00

JPMorgan Chase Bank, N.A.

$5,000,000.00

Capital One, N.A.

$5,000,000.00

Total

$17,142,857.14

 

 

 

--------------------------------------------------------------------------------

 

Schedule II

Additional 2016 Term Commitments

 

Lender

 

Commitment

 

TD Bank, N.A.

$35,284,115.63

Sumitomo Mitsui Banking Corporation

$29,732,155.99

Capital One, N.A.

$17,698,885.94

JPMorgan Chase Bank, N.A.

$17,698,885.94

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$9,391,667.22

First Tennessee Bank, National Association

$6,785,726.79

PNC Bank, National Association

$5,000,000.00

U.S. Bank National Association

$5,000,000.00

Wells Fargo Bank, National Association

$5,000,000.00

Total

$131,591,437.50

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Schedule I

Commitments

 

Name of Initial Lender / Issuing Bank

 

Revolving Credit

Commitment

 

 

Letter of Credit

Commitment

 

Citibank, N.A.

 

$

26,428,571.43

 

 

$

0.00

 

Bank of America, N.A.

 

$

26,428,571.43

 

 

$

15,000,000.00

 

PNC Bank, National Association

 

$

26,428,571.43

 

 

$

0.00

 

SunTrust Bank

 

$

26,428,571.43

 

 

$

0.00

 

U.S. Bank National Association

 

$

26,428,571.43

 

 

$

0.00

 

Wells Fargo Bank, National Association

 

$

26,428,571.43

 

 

$

0.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

18,571,428.57

 

 

$

0.00

 

First Tennessee Bank

 

$

5,714,285.71

 

 

$

0.00

 

Capital One, N.A.

 

$

5,000,000.00

 

 

$

0.00

 

JPMorgan Chase Bank, N.A.

 

$

5,000,000.00

 

 

$

0.00

 

TD Bank, N.A.

 

$

5,000,000.00

 

 

$

0.00

 

Sumitomo Mitsui Banking Corporation

 

$

2,142,857.14

 

 

$

0.00

 

Total:

 

$

200,000,000.00

 

 

$

15,000,000.00

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Notice of Conversion




 

--------------------------------------------------------------------------------

 

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1615 Brett Road, Building #3

New Castle, Delaware 19720

 

August 22, 2016

 

Attention: Bank Loan Syndications Department

 

Re: Notice of Conversion

The undersigned, SCIENCE APPLICATIONS INTERNATIONAL CORPORATION, refers to the
Second Amended and Restated Credit Agreement, dated as of May 4, 2015 (as
amended or modified from time to time, the "Credit Agreement", the terms defined
therein being used herein as therein defined), among the undersigned, certain
Lenders party thereto and Citibank, N.A., as Agent for said Lenders, and hereby
gives you notice, irrevocably, pursuant to Section 2.09 of the Credit Agreement
and subject to the effectiveness of the First Amendment to the Credit Agreement,
that the undersigned hereby requests a Conversion of the $400,633,562.50 (four
hundred million six hundred thirty three thousand five hundred sixty two US
Dollars and fifty cents) Eurocurrency Rate Advance borrowed under the Tranche B
Incremental Facility into a Eurocurrency Rate Advance borrowed under the Tranche
B Incremental Facility (such conversion, a "Proposed Conversion"):

(i) The Business Day of the Proposed Conversion is August 23, 2016.

(ii) The Dollar denominated Advance to be Converted is $400,633,562.50 (four
hundred million six hundred thirty three thousand five hundred sixty two US
Dollars and fifty cents).

(iii) The Interest Period for the Eurocurrency Rate Advance made as part of the
Proposed Conversion is three (3) months ending on November 7, 2016.

[Signature Page Follows]

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Notice of Conversion to be
duly executed and delivered as of the day and year first above written.

 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION,

 

 

 

By:

 

/s/ Maria M. Bishop

 

 

Name: Maria M. Bishop

 

 

Title: Interim Chief Financial Officer

 




 

--------------------------------------------------------------------------------

 

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1615 Brett Road, Building #3

New Castle, Delaware 19720

 

August 22, 2016

 

Attention: Bank Loan Syndications Department

 

Re: Notice of Conversion

 

Ladies and Gentlemen:

The undersigned, SCIENCE APPLICATIONS INTERNATIONAL CORPORATION, refers to the
Second Amended and Restated Credit Agreement, dated as of May 4, 2015 (as
amended or modified from time to time, the "Credit Agreement'', the terms
defined therein being used herein as therein defined), among the undersigned,
certain Lenders party thereto and Citibank, N.A., as Agent for said Lenders, and
hereby gives you notice, pursuant to Section 2.09 of the Credit Agreement and
subject to the effectiveness of the First Amendment to the Credit Agreement,
that the undersigned hereby requests a Conversion of the $528,408,562.50 (five
hundred twenty eight million four hundred eight thousand five hundred sixty two
US Dollars and fifty cents) Eurocurrency Rate Advance borrowed under the Term
Facility into a Eurocurrency Rate Advance borrowed under the Term Facility (such
conversion, a "Proposed Conversion"):

(i) The Business Day of the Proposed Conversion is August 23, 2016.

(ii) The Dollar denominated Advance to be Converted is $528,408,562.50 (five
hundred twenty eight million four hundred eight thousand five hundred sixty two
US Dollars and fifty cents).

(iii) The Interest Period for the Eurocurrency Rate Advance made as part of the
Proposed Conversion is one (1) month ending on August 31, 2016.

[Signature Page Follows]

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Notice of Conversion to be
duly executed and delivered as of the day and year first above written.

 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION,

 

 

 

By:

 

/s/ Maria M. Bishop

 

 

Name: Maria M. Bishop

 

 

Title: Interim Chief Financial Officer

 

 

 